Explanations of vote
Oral explanations of vote
(IT) Mr President, ladies and gentlemen, the rise in life expectancy linked to ageing is an extraordinary social achievement.
Europeans today are living longer and enjoying a better and more desirable quality of life. However, it is precisely because of this success that we are faced with a more challenging employment and social protection situation. Moreover, there is no doubt that the increase in the average age of older people affects the social structure of each system in a number of ways.
The European Union is experiencing, in fact, a steep increase in the proportion of older people and a large decline in the proportion of people aged below 50. We must therefore find ways of enhancing the labour market so as to ensure, as envisaged by the proposal that I endorsed, that the European Year for Active Ageing is an achievement that applies to the whole of Europe.
(FI) Mr President, ageing is a challenge for the whole of society and for all generations in Europe. The section of the population comprising those over the age of 60 is increasing ever more quickly in Europe. That is all to the good, as it shows that we have succeeded in improving people's well-being and quality of life in Europe.
Nevertheless, because of demographic change, we face new challenges. Matters that are being debated include the sustainability of financial provision for health care and public services, a shrinking population in certain regions, along with a decrease in their attractiveness, and pressure on pension funds.
The ageing section of our population is healthier and better educated than the previous generation. This is a worthwhile resource that needs to be harnessed. These people have plenty of potential for working and actively participating in social and family life, including voluntary work, lifelong learning, cultural activities and sport. The future of Europe will depend not just on the young, but also on those with experience of life.
(FI) Mr President, it is important that Parliament had the chance to adopt a position on the European Year for Active Ageing before the start of autumn, because, from the perspective of fundamental rights, the largest single group facing discrimination at present is older people.
This is also especially crucial in the age of combating poverty and of active participation, as more and more older people are being discriminated against, both financially and also as regards the extent to which they have a say in their own everyday lives, local community planning and the content of the services that they receive. That is why it is important that national parliaments, the European Parliament and the European Union firmly stress the need for a perspective based on fundamental rights with a legal basis as regards older people, and for the practical programmes of measures which will be required in each Member State in order to accomplish this.
It is important that we also ensure that each Member State appoints a coordinator by the end of September to be responsible for the programme's implementation.
(DE) Mr President, I am very grateful to the rapporteur Mr Kastler for drafting the report on the European Year for Active Ageing 2012 and making it possible for us to vote on it today in Parliament. I am pleased that we are talking about active ageing, because demographic change is not a theory, it is really happening. This is an issue which we in society must address together. However, we should emphasise not only the risks, but also the opportunities. As the previous speaker said, fortunately older people are not just remaining healthier for longer, they are also better educated and can stay active later in life. We should see this as an opportunity for society and make the most of it. A European Year of this kind can help to put this issue at the heart of the social debate.
(HU) Mr President, the ageing population in the European Union is one of today's major problems. At the same time, if we are able to handle this situation well, it could offer new possibilities. Nowadays we are able to live longer and healthier lives than ever before. Of course, this presents numerous challenges, especially in the area of employment and social protection. If we can ensure that people in their 50s and older remain on the labour market for a longer period, Europe could have an opportunity to accelerate revival, and exploit intergenerational social cohesion effectively.
The return of older generations to the labour market is also addressed by the Treaty of Lisbon. In many cases, these people are much more experienced and humble, and often work with more precision as well. The increase in life expectancy is an extraordinary social achievement and is one of the successes of our times. This is why we must ensure that these people can continue to participate actively in society and remain healthy and independent for as long as possible. However, this calls for governments, as well as the private sector, to take steps to be able to manage the ageing of the population. In my opinion, the approach proposed by the Commission, as well as the report which I supported with my vote, offer an excellent opportunity to realise this.
(PL) Mr President, I voted in favour of adopting the Kastler report on the European Year for Active Ageing. This week, news agencies reported that some scientists believe the first person to live to the age of 150 has already been born somewhere in the world. This shows the enormity of the challenges facing us. This is not about beating records for longevity. What is more significant is that the average age is increasing, and that the proportion of older people within the social structure is substantially larger than ever before. In turn, this means that solidarity, as one of the fundamental European values, is taking on ever greater significance in terms of intergenerational solidarity. It is therefore entirely justified to ensure that active ageing is one of our priorities. Paradoxically, strengthening intergenerational solidarity is also in the interests of young people. After all, today's young people are tomorrow's senior citizens.
Mr President, perhaps the saddest line in all of European literature is Goethe's observation that, in the end, we are all King Lear. We do not even have the consolation of thinking that Lear was mad and unaware of the wretchedness of his circumstances - that line of terrible pathos where he admits that, 'to deal plainly, I fear I am not in my perfect mind'.
There is one ageing entity which is not meeting its end with dignity, and that is the European Union. It is a mere 55 years old and it has become not only arthritic and irascible but is becoming, like the poor mad king, increasingly detached from reality. We saw it in the extraordinary press conference yesterday, where the President of the Commission and the President of the Council started blaming the crisis of the euro not on the intrinsic flaws of the single currency but on American rating agencies, as though somebody coming up with a better set of figures would solve the problem for them. It was impossible not to think of Lear on the heath: 'I will do such things - what they are, yet I know not: but they shall be the terrors of the earth'.
The time has come, I think, for us to pronounce the verdict on the European Union, at age 55, as was pronounced on that poor unhappy king: 'Vex not his ghost: O, let him pass! He hates him much that would upon the rack of this tough world stretch him out longer'.
(GA) Mr President, firstly I want to congratulate my next-door neighbour, Martin Kastler here, for the excellent report he has placed before us and the recommendations it contains. I was happy to support him today.
It is good that people's lives are stretched out longer, as previous speakers have mentioned, but that poses both a problem and also, of course, a challenge. The problem it poses is in relation, particularly, to pension funds and the retirement age, etc.: whether there should be voluntary retirement, compulsory retirement or, perhaps, phased retirement. These are issues that need to be looked at very carefully over the next number of years. Having an opportunity next year to focus on active ageing will give us that opportunity. I certainly think it is opportune.
(GA) I also hope that there will be a budget, as Martin Kastler here has said, so that we can implement the actions he has mentioned.
(FI) Mr President, what the European Union and the international community have done, or rather not done, about the situation in Syria is totally contrary to a citizen's sense of justice. With Syria, it is obvious what must happen: the slaying of innocent people must stop, and those guilty of crimes must be brought to justice. International actors should be allowed access to the country, so that reliable information on the situation there can be obtained.
The European Union's toothless reluctance to intervene in the serious breaches of human rights in its neighbouring countries is still a regrettable fact. We continue to debate the same basic question, which split opinion over Libya: how to intervene in a situation where the state is perpetrating violence against its own people? I wonder if, with Syria, we are looking at another Libya, as, at the same time, we show our own double standards.
(PL) Mr President, democratisation is a fundamental aspect of development in the modern world. The European Union has a huge role to play, particularly in view of the current situation in the Arab countries. I agree with the idea of supporting the construction of civil societies in these countries, and the idea of democracy based on the rule of law being used as a foundation for relations with other countries. It is also crucial for the Eastern Partnership programme to gain increasing significance, and I therefore voted in favour of adopting this report.
(ES) Mr President, it is our obligation to work for human rights and democracy, as they are the Union's founding values that we promote on a universal level. These include equality and non-discrimination, which are recognised as vital in this initiative.
I am glad that the need to promote women's participation in decision-making at all levels has been included in the public and the private sector alike, with equal representation of men and women in all decision-making processes on issues of governance, cooperation and humanitarian aid, foreign delegations, political candidature, the protection of women and girls, and global trade.
To conclude, I began a speech of mine yesterday by saying that, in the Union, we need to move from 'words to facts'. I hope that we can also manage to demonstrate with this initiative that the European Union is involved in the democratisation of the country and as such will work for equality. If it does not do so, we will not be working for true democracy for the 50% of the population - women -who are watching carefully what we say but, above all, what we do.
(FI) Mr President, I supported Mrs De Keyser's report. Democracy is the best safeguard of human rights and fundamental freedoms; it also guarantees tolerance of all groups in society and equal opportunities for all individuals.
Europe must offer its neighbouring countries something more than just a stick to lean on. For example, genuine economic cooperation and support would promote economic growth, which in itself supports democratisation. Genuine democracy, however, always and only comes from within, from the people, and it cannot be forced on people from outside or from above.
Refusing economic cooperation purely on ideological grounds is hard to justify. Europe would stand to lose out if its eastern and southern neighbouring countries decided to turn away from a common European future. Of course, not all can be offered a future as a Member State of the EU.
Mr President, we are debating the role of democratisation in the European Union's external policies, but just imagine, for the sake of argument, that it was the other round. Imagine that there was a delegation coming here from Cuba, from Iran or from Syria and reporting on the state of democracy in the European Union. What would they find?
They would see that, uniquely, we concentrate power in an unelected executive of 27 appointed Commissioners, who also bizarrely have substantive legislative powers. They would see that we have a rubber-stamp parliament. They would see we have a court which repeatedly rules on the basis of what it thinks the law ought to say, rather than what the law in fact says. They would see that we are ready to swat aside referendum results and to treat public opinion as an obstacle to overcome, rather than as a reason to change direction.
But before going any further, I would refer colleagues to the Gospel of St Luke, Chapter 41: 'And why beholdest thou the mote that is in thy brother's eye, but perceivest not the beam that is in thine own?'
Mr President, I am pleased to follow Mr Hannan once again - but not, of course in his attitude to the European Union. In fact I think it is good that we have been discussing this today, because I think the European Union - uniquely - has an opportunity to influence the growth of democracy and human rights on the world stage that major powers such as the USA, the USSR (now Russia), China, etc., cannot do, because they would be seen to be taking care of their own vested interests, whereas we can be seen to be more objective. It is only right that we should put human rights at the forefront of our policies and, especially in this report, highlight the need for equality amongst the sexes and especially the treatment of women in so many countries around the world.
It is not right, it is not fair, it is not human and certainly it is not utilising the great resource that is there to allow women to develop in terms of business, in terms of peace-making, etc. These matters are highlighted; I agree with them, and I think we have a lot to offer to the world in that regard.
(PL) Mr President, political pluralism is the foundation of democracy and modern society, and the source of political legitimacy. However, for many years serious doubts have arisen concerning the freedom and transparency of Russian elections. The Russian democratic opposition has not succeeded in gaining a single seat in parliament for its representatives since 2003. The recent refusal to register the opposition People's Freedom Party, the ninth such decision in recent years, gives rise to fundamental questions about the state of Russian democracy.
I support the resolution and call on the Russian authorities to guarantee free and fair elections on the basis of the Council of Europe and OSCE standards. Placing restrictions on the political competition cannot be used as a way to retain power. I would also call for a stop to be put to actions aimed at politicising court judgments. The draft act enabling courts to ignore the judgments of the European Court of Human Rights is in itself a blatant infringement of the Charter of Fundamental Rights. The future of relations with Brussels will depend on whether democracy and the rule of law are strengthened in Russia.
(BG) Mr President, I personally contributed to the resolution which we adopted today, and I naturally supported it. However, the reason why I want to explain my vote is that, in my view, we need to try in future to limit the number of resolutions which we adopt on some countries, especially Russia. We should focus on the way of working, which will allow us to have a more effective influence on the processes going on in Russia.
It is one of our most important partners. We would, of course, like to see more democracy and more respect for human rights. However, this comes about not only by adopting resolutions, but also through concrete action, with parliamentary diplomacy, which we could conduct more dynamically, along with more active contacts from the Commission and Council.
My advice to Russia's leaders as a whole is for them to realise that creating administrative obstacles preventing the opposition from taking part in the elections is not a show of strength, but a show of weakness. I hope that they will quickly realise this and create the preconditions for truly democratic elections.
(FI) Mr President, the Schengen Agreement guarantees one of the most visible of the European Union's freedoms: the free movement of persons. It is one of the most successful accomplishments of European integration, and we are all able to enjoy the fruits of that when we are travelling.
Changing the agreed rules will entail a far greater challenge than just a flow of migration caused by a few thousand immigrants from Europe's neighbouring countries to the south. There is an important principle here, which is that the trend in European integration must not take a step backwards.
It is difficult to predict future upheavals, but the citizens of our southern neighbouring countries in the Mediterranean need our support in their transition to a more democratic society. Furthermore, the role of the European Parliament in its legislative work needs to be respected. It is about implementing democracy in the European Union.
(DE) Mr President, however much I value the autonomy and rights of participation of the Member States, I am also an enthusiastic supporter of the European Union. It is not a European Union for politicians or for business. Above all, it is a European Union for the citizens who live here. The clearest expression of this for the citizens is freedom of travel and freedom of movement between the Member States within the European Union. We must defend this right effectively and we must nip in the bud any attempts to restrict freedom of travel on the basis of national interest or national egotism. We must make sure that this sort of thing is stopped before it even starts.
This has nothing to do with the fact that we need to ensure that the European Union's external borders are reliably monitored and protected. Within the European Union we must not carelessly sacrifice the right to freedom of travel on the altar of political populism.
(BG) Mr President, I naturally supported this resolution. It received great support in the European Parliament. I wanted to explain my vote because I would like to emphasise again that the proposals being tabled and the desire for changes to Schengen are the wrong solution to the problems which have arisen in recent months. I think that this would be a one-off fix, a panic approach to a problem which requires a more holistic approach.
The basic problems facing Schengen are that we need greater solidarity between the countries experiencing the biggest difficulties. We also need to strengthen the management and control of the borders within the Schengen area, and a new review could be carried out on the current status based on the same criteria also used to evaluate candidate countries. I feel that as long as Schengen is developing entirely at an intergovernmental level, such problems will continue. This is why it is appropriate to find a way for the European Parliament to play a greater role, and for the Commission as well.
One example is the debate on the accession of Bulgaria and Romania. The European Parliament fulfilled its role in good time. Unfortunately, governments are still unable to find the right path to open the doors to both these countries.
Mr President, British Conservatives always abstain on Schengen issues because we are not members. Although we are disinterested, however, we are not uninterested in the future of the accord. There have been two great pillars of European integration in the decade and a bit that I have been serving here: the single currency and the free movement of peoples.
You do not need me to elaborate on the crisis in the former. As for Schengen and the border-free zone, we can see that, too, beginning to fall apart as Denmark unilaterally imposes border controls, as the Italian and French governments reject the core principle, as the Netherlands begins to talk of deporting Eastern European workers and so on.
Believe me when I say that no one in the United Kingdom can take any pleasure in the failure of these policies in countries which are our friends, our allies, our suppliers and our customers. It is in our interest to have a stable and prosperous union of countries on our border.
Therefore, more in hope than in expectation, let me offer the suggestion that, if you want to salvage something from European cooperation, it is better to work with the grain of democratic nation states than to try and impose centrally, by bureaucratic fiat, policies that harmonise and make uniform.
(DE) Mr President, of course it is a disgrace that people in the European Union, which is a developed economic union, are continuing to go hungry. Naturally we must help these people. That is one side of the coin. However, on the other hand we must ensure that aid for people who are suffering is always provided on the spot by the local region. The Member States have a major responsibility in this respect. For example, we in Germany have established a social security system which guarantees that no one in Germany needs to go hungry. We must ensure that this report, which is all about doing good, is implemented responsibly and without too much red tape. Above all, we must not exclude the Member States and the regions that are committed to this issue.
(FI) Mr President, mines are a real problem in many parts of the world. Concern about anti-personnel landmines (APL), however, is greatest in countries such as Afghanistan, Colombia, Pakistan, Myanmar, Cambodia and Laos.
Although the prevention of the problems is first and foremost the responsibility of the states that have to endure them, the dangers posed by the mines must be averted through international cooperation prior to, during and after a conflict. The victim of a mine is not just the person who has stepped onto one, but also that person's whole family and the local community.
All countries are under an international obligation to destroy stockpiles of APL, and the European Union needs to remind these countries of their obligations when it holds talks with them. The loss of human life, among the civilian population in particular, gives great cause for concern, and Europe must genuinely stand united on this. In addition, the inhabitants of areas that are suffering from these problems of mines, especially children, must be helped to live safely, so that they are aware of the dangers of mines.
Written explanations of vote
I am in favour of this report, as I agree with the position of the rapporteur that a European Year of this kind can and should be a good opportunity for us to reflect on the challenge that the demographic phenomenon represents for the European Union and its Member States. However, it should also lead the way to taking on solid commitments to promote active ageing at all levels. Efforts need to be made to consolidate the results of the European Year within the framework of specific policies and programmes in all the relevant strategic domains, thus fostering their permanent adoption in practice.
The percentage of the European population over the age of 60 will increase at a much faster rate than ever before. This is an upshot of the improvement in health care services and the quality of life. However, the EU is faced with a shrinking population in certain regions, entailing a high degree of pressure on pension funds and problems relating to the provision of funds for health care and public services.
A key response to these challenges is to promote the creation of a sustainable culture of lifelong active ageing, thereby ensuring that the population group in their late 50s or over have good opportunities for participating actively in society, cultural activities and sports in view of the positive contribution that these activities can make to mental and physical health.
Ageing is a challenge for the whole of society and for all generations, but it also concerns intergenerational solidarity and the role of the family. This is why fostering an active ageing culture requires a multidimensional approach on a lifelong basis, as well as the promotion of intergenerational solidarity.
Demographic ageing constitutes a challenge for society and for all generations in the European Union. It is essential that European social models take its effects into account. On that basis, I voted in favour of the report on the European Year for Active Ageing, which will take place in 2012. The goal of this initiative is to create a culture of lifelong active ageing in the European Union, based on a society for all ages. Promoting active ageing means creating better opportunities for older people to play their part in the labour market, combating poverty, fostering active participation in family life and society, promoting solidarity and cooperation between generations, and encouraging ageing with dignity. Active ageing also contributes to achieving a high level of employment in the European Union and optimising health opportunities and participation in society in order to improve quality of life as people get older.
I voted for this report on the European Year for Active Ageing as it is one of the greatest challenges faced by the EU, but also one of the greatest opportunities. Governments and public policies have to respond to this challenge in a number of areas by putting in place framework conditions to deal with the consequences of population ageing. The initiative we have approved today will support the efforts of Member States, regional and local authorities, social partners and civil society in promoting active ageing and boosting the potential of the section of the population over 50 years old.
I voted in favour of this report, because we need to take measures to properly gear the working environment to older people, to ensure health care for all older people and to give them the required social support. Unfortunately, a considerable number of older people experience old age as a time of marginalisation. Furthermore, if older people have to remain longer in the labour market, due to an extension of the retirement age for instance, we need to take specific action and provide these people with better employment opportunities, because only then will it be possible to eliminate the cause of poverty for this age group. Unfortunately, there are still frequent concerns that older people may become too great a burden for young people of working age, which may lead to tension between members of different generations. It is therefore essential to overcome this opinion and to remember the great benefits that older people bring today and which they may provide in the future. Moreover, active ageing is an effective tool for tackling poverty in old age. In society and the economy it must become clear that older people are not a burden, but an asset, owing to their experience, the work they have done and knowledge they have gained throughout their life. The European Year 2012 should therefore be a milestone for these developments in Europe, because the growing proportion of older people in Europe makes it more important than ever to promote healthy ageing.
Following Parliament's vote of 7 July 2001, the EU will mark the start of the 'European Year for Active Ageing' as of January 2012. The objective of this European Year is to encourage and support efforts to promote active ageing, devise future national policies on issues relating to ageing and encourage intergenerational solidarity. As an MEP, member of the Committee on Employment and Social Affairs and doctor, I am particularly sensitive to this area of debate, which constitutes a challenge for the European Union. This topic concerns us all, directly or indirectly. The time has now come to discuss it. This initiative aims to stimulate debate and raise public awareness of the importance of active ageing and the role of older people within society. As the EU is confronted with the challenges of an ageing population, Member States are being called to devise new intelligent and sustainable policies. The European Parliament wants to make 2012 a year for setting precise objectives for Member States and thus for preventing our solidarity-based social security systems from collapsing beneath the financial burden of ageing populations. That is why I gave my full support to this year of activities.
The Commission has proposed that 2012 should be the European Year for Active Ageing. The aim of this European Year is to encourage and support the efforts of Member States, regional and local authorities, social partners and civil society aimed at promoting active ageing, and to do more to mobilise the potential of those aged over 55, a group which is rapidly increasing in number. In my capacity as shadow rapporteur for the Committee on Regional Development, I supported and promoted the idea of adding a subtitle to the European Year for Active Ageing, and we succeeded with the subtitle 'Solidarity between generations'. The aim of active ageing is to create better opportunities and working conditions for older workers to ensure that they find a place in the labour market, and to fight social exclusion by increasing active involvement in society and support for healthy ageing. All of these aspects are fulfilled in the decision, and I therefore supported the declaration of 2012 as the European Year for Active Ageing.
I was the shadow rapporteur of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament for the proposal for a decision of the European Parliament and of the Council on the European Year for Active Ageing (2012). The aim of the proposed initiative is to support and encourage the efforts of Member States, local authorities, social partners and civil society to promote active ageing and do more to tap the potential of the over-50s population group. The European Year should therefore provide a framework for raising public awareness, for identifying and disseminating good practice and, most importantly, for encouraging policymakers and stakeholders at all levels to promote active ageing, social inclusion and the effective use of the experience of older workers.
The ageing population is one of the biggest political challenges that the European Union currently faces and will continue to face. The increase in life expectancy and the improvement in public health allow people to live longer and healthier lives, which means that the non-active population is increasing at the same time that birth rates, stagnant since the 1980s, do not allow for the replacement of the working population, creating difficulties for social security systems. Eurostat's demographic projections predict a decrease of about 6.8% in the number of people of working age by 2030. This means that there will be only two people of working age supporting each retired person, compared to a ratio of four to one today. As one can imagine, this means serious problems for the system's sustainability. Because of this, bearing in mind that today we 'age better', it is necessary to find ways to ensure active, autonomous and healthy ageing, so that people over 65 remain in the job market or take on other forms of social contribution, whether by volunteering or helping their families, thus freeing up public resources and constituting real added value for societies.
The ageing of the population is one of the biggest political challenges that the European Union is facing. Given that 2012 is the European Year for Active Ageing, what is needed is the implementation of urgent and concerted measures that affirm Europe as a society for all ages and place people at the heart of politics, society and the economy. In the context of the Europe 2020 strategy, the EU and the Member States have to act effectively and in practical terms, as today we are already seeing a high unemployment rate amongst young people, and there are already difficulties in financing pension schemes. If the current demographic trend persists, in a few years we will see a profound change in the population structure and the age pyramid. By 2050 the number of young people between the ages of 0 and 14 years will decrease from 100 to 66 million, and the population of working age will fall from the current 331 to 268 million. On top of this, the number of people above the age of 80 will rise from 4.1% in 2005 to 11.4% in 2050. I call for an integrated response, based on the promotion of intergenerational fairness and solidarity, on the linking of pension schemes, budget and debt, as well as health care, rehabilitation, birth rate promotion, protection of the family and policies against discrimination.
The Commission has declared 2012 to be the European Year for Active Ageing and Solidarity Between Generations. A vague concept like 'active ageing' could encompass many different ideas, which becomes clear in the contradictions of the report. On the one hand, it places an emphasis on the need for better employment opportunities, better health and safety conditions at work for older workers and more active policies regarding family affairs, and it addresses the issue of people with disabilities and chronic illnesses.
On the other hand, there is cross-cutting support for the increase in the retirement age, and it points out that one of the effects of demographic ageing will be a change to European social models. It is thus necessary to reduce 'the strains on health, pensions and social care systems'. We cannot back views that aim to align retirement age with average life expectancy (in their more extreme versions), as this constitutes an intolerable step backwards in terms of civilisation which even contradicts the struggle against unemployment. These are views that tend to ignore factors like the prospects opened up by scientific and technological progress and its profound impacts on the increase of productivity at work and which attempt to increase opportunities for exploiting the labour force.
The European Commission wants 2012 to be the European Year for Active Ageing and Solidarity Between Generations, using a vague concept of active ageing which could encompass many ideas, including some that are negative towards elderly people, this being evident in the contradictions of the report. On the one hand, it places an emphasis on the need for better employment opportunities, better health and safety conditions at work for older workers, more cooperation between young people, through the training of young workers by elderly workers and volunteering so that the elderly may share their skills, insisting on more active policies regarding family matters and raising the issue of people with disabilities and chronic illnesses.
On the other hand, there is cross-cutting support for the increase in the retirement age, in that it points out that 'healthy ageing can help raise labour market participation of older people, [and] enable them to be active in society for longer'. It adds that one of the effects of demographic ageing will be a change to European social models, aiming to reduce 'the strains on health, pensions and social care systems'. We disagree with this vision, which aims to punish elderly people for their longer lives, while also harming young people and contributing to increasing unemployment.
The ageing population is one of the EU's most important challenges, but also one of its biggest opportunities. The rise in life expectancy linked to ageing is certainly an extraordinary social achievement and a success of our time, as Europeans today are leading longer and healthier lives than ever before. However, this success also confronts European society with a number of challenges, in particular in the area of employment and social protection. In addition, old age is often associated with illness and dependency, and older people can feel excluded from employment, as well as from family and society. For these reasons, ageing can also be considered a challenge. The ways of meeting this challenge include the effort to ensure that people in their 50s and over can stay in the labour market longer, continue to be active participants in society and remain healthy and independent for as long as possible. The EU and its Member States have done a lot in the past to increase the life expectancy of citizens. Economic prosperity, social security and peace have brought about an improvement in the quality of life. The 2012 European Year should therefore mark a milestone for these developments in Europe, putting people at the centre of politics, society and the economy, and making European society a society for all ages.
in writing. - I am pleased that next year will be designated the European Year for Active Ageing. This measure will serve to promote vitality, dignity and solidarity between generations.
In these very worrying times, when we are told by Commissioner Andor that by 2060 the ratio of European pensioners to workers will have doubled, the European Commission has strategically proclaimed 2012 as the European Year for Active Ageing.
The consequences of an ageing population affect social policies and public finances, but they make it necessary to improve the lives of older people, who must be given the chance to live a healthy and active life. Hence 2012 must be viewed as an opportunity to build a Europe in which people are not afraid to grow old!
It is important to rediscover the role played by older people in society: they are an irreplaceable asset for the entire Community, an asset that we must not give up. A professor at the University of Padova - my hometown - used to say that whenever old people die, a wealth of knowledge disappears with them - and I agree with him. The European Year is aimed at raising public awareness, promoting debate and the exchange of experience between the various EU countries, and facilitating the drafting of ad hoc policies, in order to integrate older people more into active society and to encourage intergenerational solidarity, all in an effort to ensure that old age as such is a wonderful time of life.
Whether there is any need to organise these costly and utterly useless 'European Year' events raises questions on an overall level. With the 'Year for Active Ageing', we have gone further than ever before. We must quickly disabuse those who have been misled by the Newspeak employed and interpret the term 'active' as promoting social or sporting involvement by older people, enhancing the contribution they can make to society on a volunteer basis, encouraging ageing in full health, and so on.
This is not what this European Year is about. It is about planning a year of propaganda aimed at changing attitudes towards keeping people of retirement age at work, and for as long as possible at that. Perhaps it will promote keeping them at work until they die, which would generate huge savings for our pension systems. This European Year is a kind of psychological comfort for the restrictive policies implemented by Member States on the orders of Brussels. What a great thing 'social Europe' is.
The European Year for Active Ageing is more than just another European Year, when we consider the fact that soon there will be more retired people in Europe than people in employment. This, of course, presents us with the challenge of making active ageing possible and also requires us to find solutions for many different social and societal problems. Older people must be able to play a greater and more active role in life, because their experience and the work they do are important for their families and for their professions. This is one possible way of maintaining solidarity between the generations.
The challenges created by ageing and dependency represent major concerns for EU countries which are faced with rapidly ageing populations and a drop in the proportion of people of working age. In 2060, Europe is expected to have two people of working age for every retired person over 65, and public expenditure linked to ageing is expected to increase significantly.
By designating 2012 as a European Year for Active Ageing, Member States and European institutions are making a firm commitment to improving labour opportunities and conditions for older workers, to intergenerational solidarity and to achieving better inclusion of older people in our society.
These commitments should materialise in public awareness initiatives, the sharing of good practices between Member States and the promotion of local, national and EU-wide initiatives. National coordinators will be responsible for ensuring the effective functioning of the activities organised in Member States or at EU level throughout the year.
That is why I particularly welcome the adoption of this report, which reflects MEPs' determination to tackle what I believe is a core issue.
I welcomed this document, because it is aimed at designating 2012 as the European Year for Active Ageing and allocating money for this from the EU budget. Eurostat's demographic projections predict a decrease of about 6.8% of people of working age in 2030. Thus, there will only be two people of working age (15-64) to support one retired person (over 65), compared to a ratio of four to one today. The EU will therefore experience a steep increase in the number of older people and a large decline in the proportion of the population aged below 50, which may, in turn, increase pressure on public budgets and pension systems, as well as on social and care services. Furthermore, old age is still often associated with illnesses and dependence on other people, and older people can feel unwanted by the labour market, their families and community life. The proposed initiative would encourage and support the efforts of Member States, their regional and local authorities, social partners and civil society to promote active ageing and to do more to mobilise the potential of the rapidly growing population currently in their 50s and above. The European Year should therefore serve as a framework for raising awareness, for identifying and disseminating good practice and, most importantly, for encouraging policymakers and stakeholders at all levels to promote active ageing.
in writing. - I voted in favour of Compromise Amendment No 53 to the Kastler Report 'on the European Year for Active Ageing and Solidarity between Generations (2012)', since I fully support the idea of raising awareness of the consequences of population ageing for society, and putting the issue on the political agenda. With regard to EU policies, I strongly believe that policy makers should pay more attention to the issues and challenges that result from population ageing, regardless of the policy field. Population ageing should indeed be treated from an overarching and holistic perspective. The consequences of population ageing are too often overlooked or even ignored, in particular those with regard to social security, pension acquirement and eligibility, and (long term) care provision. Since the Kastler report does not offer effective and long-term solutions with regard to guaranteeing, maintaining, and improving social security - in particular pensions and care provisions - I abstained in the final vote.
In view of the fact that between now and 2035 the number of people aged 60 and over will increase by around two million people per year, attention should be paid to solidarity and intergenerational cooperation not only in the European Union, but also throughout the world. Personally, I believe that we should promote opportunities for older people to participate actively in civic life, speak up about voluntary work, make it easier for senior citizens to access new technologies and provide training for use of the latter. At the same time, we must encourage the Member States, local authorities and non-governmental organisations to support measures aimed at older people. There can be no doubt that our aim should be to combat their social exclusion, since the ageing of the population is currently one of the most important challenges facing the European Union. Once again, I would stress that the proposed initiative by the European Parliament and the Council for a European Year for Active Ageing in 2012 is an excellent project, and I therefore voted in favour of its adoption. Thank you.
in writing. - I welcome this report to designate 2012 as European Year for Active Ageing. Population ageing is one of the EU's most important challenges but also one of the biggest opportunities. The rise in life expectancy linked to ageing is certainly an extraordinary social achievement and a success of our time. Europeans today are living longer and healthier lives than ever before, which is a positive and encouraging development. However, this success also confronts European society with a number of challenges, in particular in the area of employment and social protection. To illustrate this, Eurostat's demographic projections expect a decrease of about 6.8% (20.8 million) in people of working age in 2030. Thus, only two people of working age (15-64) will have to support one retired person (over 65), compared to a ratio of four to one today. The EU will therefore experience a steep increase in the share of older people and a large decline in the share of population aged below 50, which may, in turn, increase pressure on public budgets and pension systems, as well as on the social and care provision for older people. In addition, old age is often associated with illness and dependency.
Europeans today are living longer and, thankfully, healthier lives than ever before. However, population ageing is also one of the European Union's greatest challenges. Soon we will experience a steep increase in the proportion of older people and a large decline in the proportion of people aged below 50, which will increase pressure on public budgets and pension and health systems, as well as on the social and care provision for older people. We support the Commission's decision to make 2012 the European Year for Active Ageing: this should encourage the efforts of Member States, their local and regional authorities, social partners and civil society to promote active ageing and to do more to mobilise the potential of the population currently in their 50s and above. The European Year should therefore serve as a useful framework for raising awareness, for identifying and disseminating good practice and, most importantly, for encouraging policymakers and stakeholders at all levels to promote active ageing. Lastly, we believe that intergenerational solidarity and cooperation must be increased in order to promote active ageing and that the objectives to be achieved must be vitality, dignity and solidarity between the various age groups.
This report makes retirement at 65 a given. I firmly object to it. Active ageing must not mean ageing at work. I pledge to do everything possible to ensure that 2012 is not the year of retirement at 65 and over.
The ageing of the population is one of the most important challenges that the European Union is currently facing, but also one of its biggest opportunities. For these reasons, population ageing may be considered as a huge challenge, if not a hazard, or it could offer new opportunities for European society, depending on how well we prepare for it. One way to meet this challenge consists in ensuring that the population aged around 60 or over can remain in the labour market for longer, continue to be active participants in society and remain healthy and independent as long as possible. It is therefore a challenge that European society has to prepare for and, if this is successfully done well in advance, it could become an opportunity for Europe to prosper faster and with greater social cohesion across generations.
It is wrong to consider ageing as a factor which will impact society's social development negatively. Provided that older people retain a full role in society, they certainly do not constitute a burden because they can contribute to overall development, whether it be in an active role or as a consumer. Older people, who are increasingly healthy in body and mind, are in the process of ridding themselves of their traditional status as people who are marginalised and who need protecting somewhat paternalistically, and are becoming active participants in their own lives as well as in economic, social and cultural areas of society.
Allowing everyone the freedom to choose how to live their lives is only possible in as far as people have sufficient income. That is why more opportunities and possibilities in the labour market should be offered to workers of over 50, and the idea that older workers displace younger people should be dispelled. Society needs elders for their experience, expertise and flexibility. This is a crucial issue, and the promotion of active ageing also presupposes the improvement of intergenerational solidarity and cooperation.
In view of the substantial demographic changes over recent decades, the creation of a sustainable culture of lifelong active ageing is becoming a political priority. Not only is there a rapid increase in the European population approaching 60 years of age and older, but it is also healthier and better educated on the whole than previous generations. Opportunities must therefore be created for this population to engage actively in work life, social life and family life. Such activities will not only be socially beneficial, but will also help older people to maintain their mental and physical health. The isolation of elderly people is undesirable both for society and for the individuals concerned. A leading role is played in this area by local and regional authorities, which must take account of the enormous potential, qualifications and knowledge of the elderly people living in a given region and give them a chance to get involved in local and regional projects and initiatives, enabling them to contribute to the development of their community. Within the framework of intergenerational solidarity, it is therefore important to support the active involvement of elderly people in society without discrimination, and to support their healthy ageing, vitality and dignity through high-quality health care, long-term care and social services. I therefore welcome Martin Kastler's report drawn up on the occasion of the European Year for Active Ageing, and I will vote in favour of it.
in writing. - The report proposes to make 2012 the European Year for Active Ageing and Solidarity between Generations. The European Year of Active Ageing will help people to face the challenges of ageing. Active ageing will allow elderly people to stay in work and share their experience, to continue playing an active role in society and to live lives which are as healthy, independent and interesting as possible. So, as he has nothing else to come up with, Mr Kastler has generated a topic for an individual publicity move. I abstained from voting since I do not understand the point and aim of this 'work'.
in writing. - (ET) The ageing of the population can be considered a very great challenge, given the rapid reduction in the European population under the age of 50. In order to respond to this challenge successfully, and to ensure Europe's prosperity and increased intergenerational solidarity, those aged 50 and over need to be able to remain in the labour market for longer, maintain their active role in society and remain healthy and independent for as long as possible. After all, the elderly are a resource for society, not a burden. I supported the adoption of most of the amendments to the report, some of the most important of which were Amendments 7, 28, 43 and 52, as well as the report itself, because the improved welfare of Europe as a whole - the vitality and dignity of society and intergenerational solidarity - depends on dealing with the important topics in question.
I voted in favour of this resolution, because ageing is a problem for the whole of European society and all of its generations. The 2012 European Year for Active Ageing, based on a society for all ages and on solidarity between generations, will establish a sustainable culture of active ageing in Europe. This will encourage and support the efforts of Member States, their regional and local authorities, social partners and civil society to promote active ageing. Furthermore, it will create an environment for people to age actively and to age while maintaining the vitality and respecting the dignity of all. Attention should be drawn to the fact that in order to achieve the objectives outlined, we should allocate at least the minimum budgetary resources, establishing a separate budget line.
By 2030 the number of people of working age in the European Union will have decreased by 6.8%. There will only be two people of working age to support one retired person. Europe's ageing society is posing economic threats and it is therefore important to ensure that people remain in the labour market for as long as possible, and that older workers participate actively in society, are healthy, active and independent. I voted in favour of this report on the European Year for Active Ageing (2012), because it calls on us to help maintain old people's social, physical and spiritual well-being. I agree that in order to achieve these objectives it is particularly important that there should be solidarity and cooperation between generations. I welcome the proposal to declare 2012 the European Year for Active Ageing. This would promote solidarity between generations, and would underline the importance of the contribution older people make to society.
Population ageing affects the whole of Europe and presents serious problems, such as the future of pension systems and expenditure on social services and welfare. These reasons are behind the decision to propose a European Year for Active Ageing, which, following the guidelines laid down by the Europe 2020 strategy, would rise to the challenge, with the aid of an effective active ageing policy and through intergenerational solidarity, of turning the problem into a resource that creates more opportunities for older people, ensuring that they remain healthy and enabling them to carry on playing an important role in society.
This report is important and was urgently needed, given the fact that the European population is becoming more and more elderly, with birth rates that are generally insufficient to ensure generational renewal and an inverted demographic pyramid in several Member States. It also highlights the fact that numerous medical scientific studies have pointed to longer working lives as the best psychosomatic treatment for healthy ageing. In this context, the European Year for Active Ageing will provide increased motivation for physical and mental activity among the elderly and draw the younger generation's attention to the merit of the different types of activity carried out by the elderly. For all these reasons I voted for this report.
In order to promote active ageing it is of paramount importance to enhance solidarity and cooperation between the generations. This solidarity must not be approached solely from a financial perspective, but has also to be viewed in a wider context, encompassing the promotion of mutual cooperation and exchanges between the generations so that each of them can find its place in society and make its contribution to European society to the best of its abilities. European society has to become a society for all ages. Governments and public policies have to respond to this challenge in a number of areas, in particular by putting in place framework conditions to deal with the consequences of an ageing population. The private sector, social partners and civil society, as well as individual citizens, have to make their respective contributions. All these stakeholders are key factors in providing solutions to the challenge of Europe's ageing society. The Commission and Member States must take into account gender mainstreaming, the inclusion of people with disabilities and people belonging to ethnic minorities, especially the Roma minority, when running European Year events. At the same time, it is important to promote good health and an enhanced quality of life, including by ensuring access to high-quality health care services.
Today we voted during the plenary session in Strasbourg on the report on the European Year for Active Ageing. The rise in life expectancy linked to ageing is certainly an extraordinary social achievement and a success of our time. Europeans today are living longer and healthier lives than ever before. However, this success also confronts European society with a number of challenges, in particular in the area of employment and social protection. The general aim of the European Year for Active Ageing is to encourage the efforts of Member States to promote active ageing. Active ageing means creating better opportunities and working conditions to enable older workers to play their part in the labour market, combating social exclusion by fostering active participation in society, and encouraging healthy ageing.
in writing. - In favour. Population ageing is one of the EU's most important challenges but also one of the biggest opportunities. The rise in life expectancy linked to ageing is certainly an extraordinary social achievement and a success of our time. Europeans today are living longer and healthier lives than ever before, which is a positive and encouraging development. However, this success also confronts European society with a number of challenges, in particular in the area of employment and social protection. To illustrate this, Eurostat's demographic projections expect a decrease of about 6.8% (20.8 million) in people of working age in 2030. Thus, only two people of working age (15-64) will have to support one retired person (over 65), compared to a ratio of four to one today. The EU will therefore experience a steep increase in the share of older people and a large decline in the share of population aged below 50, which may, in turn, increase pressure on public budgets and pension systems, as well as on the social and care provision for older people. In addition, old age is often associated with illness and dependency, and older people can feel excluded from employment as well as from family and society.
From 2012, the population aged 60 and over will increase by two million people per year.
We therefore need to establish a framework for action aimed at raising awareness of the contribution older people can make to society and at strengthening the dialogue between generations. The European Commission has decided to launch this initiative with the aim of creating new and improved employment opportunities and working conditions for the growing number of older people in Europe, helping them to play an active role in society.
The challenge for all stakeholders is to improve the options available to older people, intervening in sectors as diverse as employment, health care, social services, adult education, voluntary work, housing, information services and transport. Thanks to policies promoting active ageing, older people will be offered more opportunities and will be able to carry on contributing to the common good.
With the adoption today of this report, each Member State will also be required to inform the Commission of its work programme, communicating in detail the national activities planned for the European Year.
2012 will be the European Year for Active Ageing.
The Commission's decision stems from the knowledge that the number of older people in the Member States is continually increasing, a phenomenon linked to the low birth rate and the rise in life expectancy, thanks in part to medical and scientific research. The task for Europe is to consider older people not as a burden on society but as an opportunity, by enabling them, for example, to carry out voluntary work at all levels.
Under the Treaty, which puts all European citizens on the same footing with the same rights, the European Union must strive to ensure equal dignity and equal access for older people with disabilities. The text has some positive aspects, but the desire to include candidate countries too in the projects led me to abstain, as I fear that European citizens' money will be spent unnecessarily.
General population ageing is a phenomenon common to the whole of the European Union, which will change considerably over the next 20 years. During the 1995-2015 period, it is estimated that the 20-29 age group will lose 11 million people (-20%), whereas the 50-64 age group will increase by 16.5 million (+25%). I am voting in favour of this report because I believe that Europe must increasingly concern itself with the active and healthy ageing of its citizens, by defining programme actions that stimulate or increase independence, prevent accidents, provide rehabilitation following illness and promote the practice of sporting activities throughout Europe.
The European Year for Active Ageing must also be seen as an opportunity to establish greater intergenerational solidarity, given that the exchange of knowledge between elderly people and young people will both improve the future generations' qualifications and skills and allow the life experience of the elderly to be valued. It should also be a year geared towards making European companies aware of the importance of developing new products and services aimed at meeting the special needs of this particular sector of the population.
What hides behind this new concept of active ageing?
I voted against this report on the European Year for Active Ageing (2012).
Of course the report contains a number of positive ideas such as the fight against age-based discrimination, the development of social and health services particularly in terms of access, and the promotion of lifelong learning and volunteer work for older people.
However, these are merely fine words which are contradicted by the reality of the policies being implemented. Moreover, the concept of 'active ageing' is ambiguous, to say the least. It is another way of telling people that they must work ever longer and ever more, and this is clearly stated in the resolution, which says that we must 'mobilise the potential of older persons' in order 'to enable their participation in the labour market'.
We have other things to offer older people, starting with ceasing to pit them against young people and offering them a true place in society in which the skills they have accumulated are taken into account and in which acquired social rights are protected thus allowing them to age in a dignified manner. That is the challenge which the European Year must address.
It is a very good idea to make 2012 the European Year for Active Ageing and Solidarity between the Generations, in particular in the light of the current debate on future demographic change. As the rapporteur says, this gives us the opportunity to think about and find out about these developments and the accompanying challenges and, most importantly, to expose negative stereotypes of older people and to highlight and combat age discrimination.
As Europe's demographic crisis deepens, Member States are gradually responding by increasing the retirement age. The European Year for Active Ageing will actually not last one, but many years. Mr Kastler's report mentions the need to highlight, in this situation, the importance of intergenerational solidarity, which is crucial if the challenges resulting from the higher proportion of older people in the general population are to be handled successfully. Member States and the EU seriously failed in their family policy in the past, obliging us to address ageing-related issues in earnest. Any further failure could be fatal for Europe. The declaration of 2012 as the Year for Active Ageing is a great opportunity to train the spotlight on genuine values: human dignity and intergenerational solidarity. However, we also need to start tackling the yawning gaps in the area of social and health care for pensioners in the various EU Member States, and discuss how to close those gaps while respecting the competences of Member States.
There is no doubt that population ageing is a burden on European public budgets, and especially on the pension systems of individual Member States. For this very reason we must endeavour to promote an effective active ageing policy that offers older people the opportunity to continue to work, stay healthy for longer and play an active role in society despite their advancing years.
The proposal relating to the European Year for Active Ageing can doubtless make an important contribution, enabling older workers to play their part in the labour market, combating social exclusion and fostering active participation in society through a kind of 'healthy' ageing. For these reasons, I voted in favour of the text presented today in plenary.
The debate on the demographic future of Europe is one of the most important and most serious debates held in the European Parliament. It relates to elderly people, quality of life in advanced age and the future of every one of us. This is a great challenge from which we Europeans may benefit greatly, in spite of the many associated risks. The designation of 2012 as the European Year for Active Ageing is a very valuable initiative. We must be aware of all the consequences of the ageing of European society, and also do everything in our power to eliminate the negative effects of this process. Our potential contributions to these measures, as Members of the European Parliament, certainly include promotion of the European programmes Leonardo da Vinci and Grundtvig. Thanks to these programmes, senior citizens' organisations are implementing ever more ambitious plans, and encouraging an ever greater number of senior citizens to become active. I would also like to add that I myself, working with my local assistants, cooperate with the University of the Third Age, and our contacts bring us mutual benefits. I would therefore like to encourage others to undertake similar measures, so that the year 2012 helps to bring about a radical increase in active ageing.
I am in favour of the present motion for a resolution, given that the winds of change are continuing to blow throughout the Arab world and that demonstrations in Syria, Yemen and Bahrain are continuing to demand true democracy and political, economic and social reforms, in order to fight corruption and nepotism, ensure respect for human rights and fundamental freedoms, reduce social inequalities and create better economic and social conditions. The EU should unreservedly condemn tyranny and oppression and do everything possible so that the regimes that use violence against their own people lose legitimacy.
in writing. - I voted in favour of the resolution on the situation in Syria, Yemen and Bahrain in the context of the situation in the Arab world and North Africa. I strongly support the condemnation of the disproportionate use of force by regimes against peaceful demonstrators. The immediate and unconditional stop of bloodshed and the release of the people arrested is a prerequisite for the continuation of the transition process. The political leaderships of the Arab countries must honour their commitments by engaging without delay in an open and constructive political dialogue, involving all democratic political parties and movements and representatives of civil society. Moreover, the authorities must guarantee freedom of thought, conscience and religion, which are fundamental human rights.
I support this resolution and take this opportunity to express the hope that the violent crackdowns in Syria and Yemen will stop. Once a leader or ruling class chooses violence to hold on to power, the legitimacy of their decisions will suffer greatly. When victims include innocent women and children, the situation must be condemned unanimously by everyone who believes in democratic values, freedom of expression and the right of citizens to speak out against their own leaders.
in writing. - I voted for this important resolution because the implementation of significant political and social reforms in the Arab countries is now imperative. In Syria the escalation of brutal repression against peaceful protesters has to stop. With this text we call on the Syrian authorities and President Bashar al-Assad to put an end to the massacre of innocent people and to engage in an immediate and genuine political process in order to contribute to a democratic transition in the country. I also want to stress our serious concern about the increasingly bad humanitarian situation in Yemen and in Bahrain. The unconditional release of all peaceful demonstrators, including political activists, journalists and human rights defenders is a matter of priority. The national dialogue launched by King Hamad in Bahrain can produce effective results only if the participation of all political forces is granted. For these reasons we call on the political leaderships of these countries to immediately meet their commitments by opening a constructive political dialogue involving all democratic political parties, movements and civil society representation.
I supported this resolution because of the importance of the events which are taking place in this region of the world. Syria, Yemen, Bahrain, and parts of the Arab world and North Africa are experiencing very tense times. In this regard, I condemn all disproportionate recourse to violence being used against peaceful demonstrators by the regimes and lament the large number of victims. I commend the courage shown by many citizens in their peaceful struggle, and in particular the role played by women at the forefront of the protests. Moreover I am hopeful that the potential transition to democracy in countries such as Tunisia and Egypt means that we will see fair and democratic elections in the future.
I am pleased to see the adoption of this joint resolution, of which I am one of the first co-signatories, on the situation in Syria, Yemen and Bahrain in the context of the situation in the Arab world and North Africa. This context of instability in the Arab world and North Africa demands quick and effective action by the international community, particularly Europe, and greater involvement in the Middle East peace process. As the chair of the Delegation for relations with the Mashreq countries, I regret that the international community seems, to the public, to be applying double standards regarding Syria. There is also a need to denounce the position of Russia and China, which have used their veto to prevent the international community from taking a position more in tune with our fundamental values.
The outbreak of the revolts in the Muslim world last December brought about a realisation that the situation was far more heterogeneous and complex than could have been imagined. Suddenly, the sounds and images coming from places like Tahrir Square in Cairo made the worries and frustrations and the profound desire for change plain for all to see. I believe that the European Union cannot ignore the violations of human rights and civil liberties that have been committed. The cases of Syria and Yemen are particularly brutal and deserve our firm repudiation. The European Union must seek to help those who are fighting for the values that we hold dear and use every measure at its disposal to demand that the governments that threaten those values put an end to such practices, which violate human dignity.
In line with its democratic history and culture of pluralism and promotion of freedom, the European Union has a duty to assume an active role in defence of the Arab peoples' legitimate and democratic aspirations, namely in Syria, Yemen and Bahrain, where we are witnessing a strong popular demand for political, economic and social reform. The prolongation of absolutist and oppressive regimes has led to the unacceptable deterioration of people's living conditions and the atrophy of economic and sociocultural development, causing detrimental effects and unsustainable imbalances in the global world in which we live. The European Union therefore has a responsibility to call for decisive action in the context of the UN to defend people's rights; to support their legitimate representatives in implementing policies to improve citizens' living conditions; to reduce social inequalities; to ensure the development of true democracy; to combat corruption and nepotism; and to guarantee respect for the rule of law, human rights and fundamental freedoms.
In various countries in the Arab world, large movements of workers and citizens are demanding better living conditions, rising up against injustice, unemployment and corruption, and demanding more democracy and rights. This motion for a resolution is evidence of the usual double standards of the EU. On the one hand, they make claims about 'civilian protection' to justify wars of aggression against sovereign countries, whereas these wars are based on very different interests and motivations. This is the case in Libya, which has been subject to air strikes, as well as the development of open foreign intervention in Syria.
However, on the other hand, they praise the reforms in Morocco, while remaining silent over the country's illegal occupation of Western Sahara and oppression of the Sahrawi people since the 1970s. There is also absolute silence on the situation of constant aggression in Palestine unleashed by Israel. It is unacceptable that Parliament continues to adopt a position of external interference as regards the countries in question and consent to military interventions, without adopting political positions leading to the peaceful resolution of conflicts. We therefore voted against.
The Arab spring has changed the political landscape of the Arab world and North Africa. The European Parliament has responded in recent months by adopting several resolutions and dispatching several parliamentary delegations to the region. In Syria, however, violent crackdowns on peaceful demonstrators and military action against the population have continued. Thousands of Syrian people have been internally displaced or have fled to Turkey and other neighbouring countries. A humanitarian crisis has struck the area, threatening regional stability. The Syrian authorities have been repeatedly urged to open a national dialogue and embark on meaningful political reforms. After months of unrest and violence, however, the situation remains very fragile. In general terms, it is essential to transform the political situation in the country while particularly bearing in mind and championing the best interests of the people.
I voted in favour of adopting the resolution on the situation in Syria, Yemen and Bahrain in the context of the situation in the Arab world and North Africa. Those taking part in peaceful demonstrations in the countries of North Africa and the Middle East are calling for institutional, political, economic and social reforms, all with the aim of creating democratic countries where corruption and nepotism will be fought and human rights and the observance of fundamental freedoms will be promoted. They also want to eliminate the huge social inequalities and create better economic and social conditions. In today's resolution, Parliament expresses its concern at the situation in these regions, and calls for concrete steps to be taken to prevent further dramatic events. In particular, the European Neighbourhood Policy faces new challenges in connection with the countries neighbouring us to the south. The European Union and the Member States themselves have decided to provide support for initiatives taken by governments which are genuinely committed to carrying out political and economic reforms and to supporting civil society. At the same time, the European Commission and the EU Council must apply a 'more for more' policy, on the basis of which actual progress in the field of democracy and human rights will be rewarded.
in writing. - I voted for this resolution which among other things expresses its concern at the presence of foreign troops under the GCC banner in Bahrain; reiterates its call on the GCC to contribute resources as a regional collective player in order to act constructively and mediate in the interest of peaceful reforms in Bahrain; supports the democratic transition process in Egypt and Tunisia, as the first examples of the current process of democratisation and new wave of participation by citizens, and notably youth, in the Arab world; strongly supports the aspirations of people for freedom, human rights and democracy; calls for a transparent, fair and free election process in both countries that takes into account their individual circumstances; calls on the international community to make further efforts to sustain and encourage the process of political reform in the countries of North Africa and the Middle East.
Strong calls are being made in some Arab countries for political, economic and social reforms aimed at achieving genuine democracy, fighting corruption and nepotism, ensuring respect for the rule of law, human rights and fundamental freedoms, reducing social inequalities and creating better economic and social conditions. Some governments have, however, reacted by means of the violent repression of these popular demonstrations. Bearing in mind that freedom of thought, conscience and religion is a fundamental human right which should be guaranteed by the authorities, we strongly condemn the violent repression of peaceful demonstrators; we express our solidarity with the peoples of these countries and we strongly support their legitimate democratic aspirations. Furthermore, we believe that the EU should use the numerous instruments at its disposal to discourage such actions, and should impose restrictive measures on those countries and the authorities responsible for the violent repression against the civilian population, suspending all preparations for new bilateral cooperation programmes. Lastly, we call on the international community to make further efforts to sustain and encourage the process of political reform in the countries of North Africa and the Middle East.
I would like to express my full support for those on the other side of the Mediterranean who are fighting for democracy and human dignity. This joint resolution does the same; I am therefore not opposed to it. However, I cannot endorse a text which does not condemn the predominantly warmongering approach taken by NATO in Libya, which does not denounce the crimes perpetrated by the Gulf Cooperation Council's army and which indulges in despicable imperialistic policy and gives full gold stars to other countries. I therefore voted against.
Peaceful demonstrators in countries in North Africa and the Middle East have expressed legitimate democratic aspirations and strong calls for political, economic and social reforms aimed at achieving genuine democracy, fighting corruption and nepotism, ensuring respect for the rule of law, human rights and fundamental freedoms, reducing social inequalities and creating better economic and social conditions. It is therefore essential that the EU maintain its policy of support for these countries so that their people can see improvements in their living conditions.
Europe must step up its pressure on governments which have no qualms in killing people of their country who dream of being free from dictatorship. In Syria, the army is systematically preventing hospitals from treating the injured and is killing and torturing children. We are faced with countless crimes which cannot go unpunished. The reforms promised by Syria's President Bashar al-Assad have not been implemented. Syrian people no longer have faith in him. They are, on the contrary, calling for us to take action, to remind the Syrian authorities that no one is above the law, compliance with international standards or human rights.
I voted in favour of this resolution, as we cannot remain silent in the face of atrocities and massacres which are committed in the EU's neighbouring regions. We cannot wait any longer for a United Nations resolution. It is our duty to offer our active support to the Syrian people, because the European project is about a set of core values embodying openness, human rights, compliance with standards, solidarity, justice and equality.
in writing. - The attitude of the EU towards its Eastern and Mediterranean neighbours has often neglected dialogue with civil society, striving to provide stability but not to promote human rights. This resolution calls for the governments of Syria, Bahrain and Yemen to respect their international commitment to observe human rights and fundamental freedoms, and calls for an end to the extraordinary situation, the release of all prisoners of conscience and human rights defenders, the strengthening of corruption prevention measures and the provision of access to communication. I am, of course, in favour. However, I would like to ask those who have 'unexpectedly' become concerned about the situation in these countries: where were you before? Bearing in mind the recommendation of the European Parliament, I can imagine what will happen when half-literate people are taught democracy without a transitional period! It is necessary to approach the end of civil conflict in these countries in a serious, pragmatic and discreet manner. A long-term transitional programme is necessary.
I voted in favour of this resolution on the situation in Syria, Yemen and Bahrain in the context of the situation in the Arab world and North Africa. This is above all because political instability in the region is the main factor behind the uncontrolled migration flows into the EU. Attention should be drawn to the fact that Syria's security forces are continuing to repress Syria's civilian population, killing protestors, arresting anti-government activists and driving civilians from their homes. All of this is forcing thousands of people to flee to Turkey. In order to ensure respect for human rights and quell unrest, the Syrian authorities should release all Syrian political prisoners, detained due to their participation in anti-government demonstrations, and end torture and abuse, as well as restrictions on freedom of expression and of the press. Attention should be drawn to the fact that, in both Yemen and Bahrain, the current situation is a major cause for concern. The chaos in the State of Bahrain, and Iran's involvement in the internal affairs of this kingdom in the Persian Gulf, pose a danger not just to the population of this country but to the entire region. Consequently, we must review and implement the European Neighbourhood Policy more effectively, and provide humanitarian or other necessary aid, so that peace and democracy might be restored in this region.
I voted in favour of the motion for a resolution on the situation in Syria, Yemen and Bahrain because I believe that the European Union should make its voice heard and put pressure on regimes that are oppressing their people through their broken promises and violent repression. With this resolution the European Parliament is condemning the repression, questioning the legitimacy of the regimes in Syria, Yemen and Bahrain and expressing its desire for the disputes to be solved peacefully and with full respect shown for the human rights of the populations in revolt. The hope is that political dialogue and recognition of the will of the sovereign peoples will prevail over violence.
I agree with this motion for a resolution by Parliament on the situation in the Arab world and the appeal it makes to the European Union to continue to provide the necessary humanitarian aid to displaced people in the region, many of whom now live as refugees on the borders of their countries. It insists that foreign workers in the country be evacuated as soon as possible.
in writing. - In favour. The resolution stresses that the European Parliament: 1. strongly condemns the disproportionate use of force by the regimes against peaceful demonstrators and deplores the large number of persons killed and wounded; extends its condolences to the families of the victims and wounded; calls for an immediate end to the bloodshed and the release of the people arrested; calls for an investigation into the killings, arrests and alleged use of torture; 2. praises the people for the courage they have demonstrated in their peaceful fight for democratic change, in particular the women, who have been and often still are at the forefront of the protests; 3. calls on the political leaderships of the Arab countries to honour their commitments by engaging without delay or precondition in an open and constructive political dialogue, involving all democratic political parties and movements and representatives of civil society, aimed at paving the way for genuine democracy and the implementation of real, ambitious and significant institutional, political, economic and social reforms, which are essential for long-term stability and development in these countries and in the region as a whole.
I am in favour of this proposal insofar as it insists on strict eligibility criteria for EU budget support. I would emphasise that the Commission must refrain from using this arrangement in countries where transparency in public spending cannot be guaranteed, and that budget support must always be accompanied by action to develop the receiving country's parliamentary scrutiny and audit capacities and to enhance transparency and public access to information. I would also like to highlight the need to involve civil society in the monitoring of budget support. Similarly, there is no doubt as to the importance of an independent judiciary and independent media in shaping and regulating the democratic process with the aim of strengthening the rule of law, building democratic institutions, including an efficient parliament that reflects political pluralism, and strengthening the role of civil society.
The European Parliament report on EU external policies in favour of democratisation could very well be used as a manual by every imperialist secret service for imperialist intervention in every country on the planet, with the difference that the European Parliament cynically and frankly proclaims in this report that the EU has the 'right' to intervene in every corner of the planet, using the vulgar pretext of 'protecting human rights and democracy'. The political face of imperialism recommends that the EU institutions exert pressure on and openly coerce the government of any country, using its economic relations with the EU as a lever and that the EU impose democracy and human rights clauses - in the imperialist euro-unifying sense of the terms - in all its economic and trade relations with third countries and then impose economic (and hence political) sanctions, by reducing or cutting off any funding provided by the EU, if they do not comply with the imperialist Union's perception of democracy and human rights. It calls on the EU institutions and the Member States 'wherever necessary, to put pressure on the governments of states known for their bad human rights track records'.
in writing. - I voted in favour of this report for its innovative point of view and because it calls on all EU institutions to use the dialogues for the partnership agreement in a more coherent manner. I fully support the proposal for the establishment of a forum bringing together national parliaments and the European Parliament to consider foreign policy issues, particularly on sensitive subjects such as human rights and democracy. The events unfolding in North Africa and the Middle East have proven the limitations of a focus on security and stability, which has failed to reduce poverty and social injustice. 'Security versus democracy' is a false dilemma, as we all know there can be no human security within a society without a democratic and accountable government. I strongly believe that the fight against inequalities has to become an essential objective of the Union's external policy and that the European Parliament must supervise these aspects more closely. For all these reasons, as underlined by this report, the Council and Commission must involve the European Parliament in every stage of the negotiation, conclusion, application and suspension of international agreements with third countries.
I voted for this report because it provides guidelines which are in line with the values on which the European Union is founded and uses them as a base to implement external action. I especially agree with the support it expresses for the processes of democratisation and the inclusion of specific clauses on human rights, democracy, governance and respect for indigenous peoples in all agreements, documents, memoranda, and any relations which may be established with third countries. I also believe that it is useful to alert the Commission about maintaining a more emphatic approach when it suspects breaches of the agreements based on the Generalised System of Preferences (GSP+) Regulation. Finally I consider the proposed section on supporting civil society in the resolution to be an excellent idea because it will energise it, utilise the knowledge that it has available, and integrate it in terms of participation and responsibility, which is one of the key features of the operation of a healthy democracy.
I very much welcome this report on EU external policies in favour of democratisation, to which I gave my vote.
During my work in Parliament, I have gone to great lengths to denounce the human rights violations that are committed, all too often with impunity, by the governments of states with which the EU has developed political and trade partnerships. In the questions I have put to the Commission I have always made a point of calling on the European institutions to take more care when applying conditionality instruments in their dealings with partner governments that are guilty of violating their citizens' right to political freedom, religious freedom and freedom of thought.
This report adopts the same position, and therefore I voted in favour of it.
I voted in favour of this report, because I believe that the development of democracy in the world is one of the European Union's key tasks. The EU has a whole variety of instruments, intended to support democracy and human rights throughout the world, but currently those instruments are not being used efficiently enough. Consequently, the resolution adopted by Parliament calls on the EU institutions to allocate assistance more coherently and effectively and for this to be coordinated and based on a standard methodology tailored to the situation in each country. However, the resolution points to another shortcoming in current EU assistance for developing democracy in third countries, namely the inconsistent imposition of EU sanctions and criminal measures for countries that ignore their international obligations, and blatantly violate human rights and democratic principles. The European Parliament thus proposes enhancing the support provided with fair, measured and intelligent sanctions that would facilitate adequate and efficient responses to failure by third countries to meet international commitments to democracy.
in writing. - I support this report on EU external policies in support of democratisation, while highlighting at the same time the need for a new European approach to this end. The EU needs to overhaul its approach to promoting democracy in the world while simultaneously placing values, coherence and a genuine culture of results at the heart of the project. Doing so requires an inclusive and more coherent policy that merges together the various external policy spheres, a central role for the European Parliament and evaluations of the different instruments in accordance with the results they produce, not simply how they operate. We must value the important role social movements have played in the recent revolutions within the Arab world. Support from Europe for civil society and trade unions, mutual societies, political parties, associations of women and young people, farmers' groups, NGOs, social movements and activists must be stepped up in order to enable them to become better organised. The new European External Action Service, through detailed knowledge of conditions on the ground, should serve to identify these. Moreover, there must be a firm emphasis on freedom and protection for the media as well as on social, cultural and political rights.
Human rights and democracy are founding values of the European Union and they must serve as a guide for its external action. This report on the European Union's external policy in support of democracy reminds us of the actions which the EU undertakes to support democracy throughout the world: electoral observation missions, assistance with institution building, protection of human rights campaigners, support for civil society, and so on. In 2006, during the last presidential, parliamentary and provincial elections in the Democratic Republic of Congo, the EU sent a large team of observers mandated to verify the proper functioning of the elections and to endorse the democratic character of the results produced from the ballot boxes. I voted in favour of this report namely because it highlights the importance of establishing realistic and achievable recommendations at the end of every observation mission, the implementation of which should be supported by the EU. Providing monitoring and support is the best way of guaranteeing ownership of recommendations and thus of enabling emerging democracies to become competent in using the tools necessary for elections, which represent a key component of democracy.
The European Union should resist excessive pragmatism concerning the promotion of democracy in the world and should equip itself with versatile and imaginative mechanisms to allow it to interact with the public and their movements working locally to that end. The recent upheavals in the Muslim world have made evident the need for appropriate knowledge and interaction and for placing democracy and human rights among the principal priorities of the European Union. Therefore, declarations and legislative texts are not enough in and of themselves; they must be translated through direct knowledge into concrete measures that reinforce our capacity for action and influence, at the same time as we strengthen our international legitimacy and our 'soft power'. Establishing a European Endowment for Democracy would be an excellent step in that direction. Rather than being an island where citizens' rights, freedoms and guarantees are respected and promoted, the EU should put its experience at the service of those who need it.
Recognising that a democratic and pluralist system is indispensable to ensure that the people are fully represented, I welcome the broad consensus on the different policies relating to reinforcing the intervention mechanisms of the European Union for supporting, promoting and monitoring the systems of constitutional democracy in the world. The instability and social tension which are manifesting themselves all the more acutely in North Africa and the Middle East, but which are visible in other corners of the globe, such as Latin America, Asia and even Europe, are proof of the importance of social justice and the stability of a democratic regime based on the rule of law, as pillars in the construction of a peaceful, prosperous and democratic society and global security.
Because of its experience in overthrowing dictatorial regimes and its history of democracy, the European Union should assume a cooperative role with third countries and implement collaboration programmes so as to foster the initiative of local democratic institutions and secure commitments in defence of the interests of the people and civil society.
The De Keyser report is a concrete expression of the arrogance and the hypocrisy of the majority of Parliament in the context of the worsening crisis of capitalism and shifting forces on a world scale. Faced with the emergence of a progressive camp in Latin America and the intensification of the struggles to defend sovereignty and make major social and democratic changes in North Africa and the Middle East, threatening the interests of the large economic and financial groups in the EU and the US, the majority in Parliament promotes intervention and the violation of peoples' sovereignty and of international law, in an attempt to stop and reverse these processes under the pretext of 'democratisation'.
This position is all the more arrogant and hypocritical given that this same majority is playing the major role in the process of impoverishing democracy by attacking the economic and social rights of workers and people of the EU, as is occurring in Portugal, or violating their rights, freedoms and guarantees. The people's struggle is the best and surest response to stop all those who, like the majority in Parliament, are trying to stop the course of history.
In the last decade, the European Commission has adopted numerous communications on human rights and democratisation. The aim is not to rewrite basic policy, but to shape it in an effort to forge ahead in meeting the objectives of external relations set for the coming years. Changes in the external environment, as well as internal reforms, both require us to refocus on human rights and democratic strategies. The European Union's starting point is clear. It seeks to defend the universality and indivisibility of human rights - civil, political, economic, social and cultural - while maintaining the principle that the human rights of women and girls are an integral and indivisible element of universal human rights. Human rights protection, along with support for multiparty democracy and the guaranteed rule of law, are among the European Union's central and fundamental objectives, together with the fight against poverty. These efforts should also be supported by global actors, such as multinational corporations, in order to contribute to human rights improvements around the world; their often considerable influence should be used to support developing countries before these countries are undermined in their own efforts to achieve sustainable development.
In its relations with states undergoing democratisation, the European Union should not be afraid to implement the legally binding human rights clauses in its international agreements. I call upon the European Union to make an effort in the direction indicated by the rapporteur. I therefore confirm my vote in favour.
I welcomed this document, because all social partners, including the media, should be involved in cooperation with foreign countries, particularly third countries, and we should continue to adhere to democratic mechanisms. I believe that only democracies based on the rule of law can function as a foundation for balanced structural partnerships between third countries and the EU that are also in keeping with the needs and interests of both parties and their respective populations. Partnerships based on dialogue and consultation enhance ownership of democracy-building processes and elements of democratic governance. All EU institutions must therefore make greater efforts to use these dialogues in a more coherent, consistent and coordinated manner. I also believe that the EU's role as a 'soft power' in the international system can only be consolidated if protection of human rights constitutes a real priority for it in its policy towards third countries. This document also stresses the need for a paradigm shift aimed at genuine consolidation of democracy on the basis of endogenous, sustainable and comprehensive development that benefits the population and respects the rule of law and basic human rights and freedoms. The EU must encourage the establishment of an environment conducive to the development of a democratic society.
in writing. - Firstly, the report stresses the importance of EU external policies by underlining the fact that partnerships based on dialogue and consultation on the protection of human rights must constitute a real priority in its policy towards third countries. Secondly, I believe that the democratisation process has to go hand-in-hand with social and economic development in third countries. Thirdly, the report gives a special place to civil society, which has proven to be a pillar of democracy. This is why I voted in favour of Véronique de Keyser's report.
in writing. - I voted for this report and agree with its conclusion that only democracies based on the rule of law can function as a foundation for balanced structural partnerships between third countries and the EU that are also in keeping with the needs and interests of both parties and their respective populations. In it Parliament stresses that partnerships based on dialogue and consultation enhance ownership of democracy-building processes and elements of democratic governance; calls on all EU institutions to make greater efforts to use these dialogues in a more coherent, consistent and coordinated manner; considers that the EU's role as a 'soft power' in the international system can only be consolidated if protection of human rights constitutes a real priority for it in its policy towards third countries; points out that it is essential, if the EU is to have a credible, consistent foreign policy and support the development of democracy, that an exemplary policy of respect for human rights and democracy is always pursued within the EU and its Member States, both now and in the future; considers that combating poverty and removing obstacles to countries' development can make a decisive contribution to democratic processes.
The European Union, together with the international community, can play an active role in supporting democratic consolidation processes. If a democratisation process is to be successful, it is crucial that it should address the social and economic development of the country concerned and ensure that basic human rights - education, health and employment - are met. European aid to support authoritarian states does not always guarantee democratic development; therefore it is the outputs of aid, rather than the inputs, on which we should focus. Furthermore, legitimate democratic political parties, genuine social movements and a free press must play a fundamental role in safeguarding the public interest by overseeing the transparency and accountability of governments and supporting women in their struggle for equal rights. We believe it is necessary to prioritise in-depth dialogue on democratic values and norms with actors engaged in all democracy-strengthening processes, as building and strengthening democratic institutions can help to enhance economic development and reduce poverty. Finally, we warmly welcome the creation of a Human Rights and Democracy Directorate within the Commission's European External Action Service.
The European Union Treaties proclaim that human rights and democracy are the founding values of the EU and are principles and objectives of external action that the EU should promote as universal values. Since democracy is the best safeguard of human rights and fundamental freedoms, of tolerance towards all groups in society and of equal opportunities for all, EU foreign policy must be designed to help in the democratisation of those countries that do not yet have democratic regimes.
in writing. - The report proposes a more coherent dialogue on the partnership agreement. It also proposes to establish a forum, bringing together national parliaments and the European Parliament, to consider foreign policy issues, and particularly sensitive subjects such as human rights and democracy. I voted in favour.
I voted in favour of this resolution on EU external policies in favour of democratisation, because social justice and combating inequality must be the key objectives of EU external policies. Cooperation with foreign countries, particularly third countries, must adhere to democratic mechanisms. It should involve all social partners, including the media. It should be noted that our experience of democratic transition should be shared with the newly emerging democratic forces in North Africa and the wider Middle East. I welcome the proposal to establish a European Endowment for Democracy to assist political actors striving for democracy in undemocratic countries and those in transition, particularly in the EU's eastern and southern neighbourhood. Furthermore, the EU must pursue a coalition with the United States more actively, in the realm of the common efforts of the EU and the US to better coordinate their development policies. It is also crucial to develop a more open and dynamic social driving force and stakeholder support policies promoting citizens' participation. We need to promote close cooperation between the public and private sectors, build the capacity of civil society and create the environment for it to participate in political processes.
in writing. - This European Parliament resolution is a strong statement for the promotion of democratic values outside Europe and recognition that a 'one size fits all' policy on external democratisation may not be possible. The resolution affirms European values based on civil, political, cultural, and economic rights and highlights Europe's obligation to ensure that these rights are practised in Europe and around the world. In cases where states are perpetrating human rights abuses, this resolution outlines several methods for dealing with foreign governments, such as imposing appropriate sanctions on individuals or using effective conditionality agreements with these countries. I voted for this resolution, because it declares that any true promotion of democracy in foreign countries cannot happen with the support of and consultation with local actors. I believe that the resolution effectively outlines the European Parliament's strong but pragmatic support for democratisation in the world.
I voted in favour of this report. Any reflection carried out on the foreign policies of the EU in favour of democratisation is important. From the report, I would like to highlight the idea that partnerships based on dialogue and consultation strengthen the uptake of the processes of establishing democracy and of elements of democratic governance. Democracy should be put into practice, so I would like to add my voice to the appeal made in this report to all EU institutions to intensify efforts in the sense of using these different dialogues in a more coherent, consistent and coordinated way.
in writing. - The EU needs to shift from a stability to a democracy paradigm. In the area of human rights and democracy, it needs to establish greater consistency between its values and democracy as it is actually practised, between its internal and its external policies, and between the institutions. The EU consequently has a duty, through its different programmes, to strengthen its support for civil society and social movements (trade unions, mutual societies, women's networks and youth networks), supporting the spread of those movements. However, it must also take steps to promote the freedom of expression of independent media and the protection of journalists and human rights defenders. It is important to emphasise the need for a gender perspective in the implementation of the guidelines, with targeted actions in favour of female human rights defenders and other particularly vulnerable groups, such as journalists and defenders working to promote economic, social and cultural rights, children's rights, and minority rights. I underline the necessity for women's full participation in all areas of peace and security in order to enhance conflict prevention, ensure sustainable peace and develop specific training programs allowing female entrepreneurs to increase their participation in world trade.
I would like to thank Mrs De Keyser for having wished to develop some points from the report on migration flows arising from instability, which was recently adopted by the European Parliament.
In particular, the report insists on the importance of a global, coherent approach based on targeted strategies relating to development, human rights, good governance, social inclusion and promotion of women's and minority rights in order to promote democracy. I agree with the need to build strong coalitions with other actors on the world stage such as the African Union and the Arab League, in order to promote democratic values more effectively, and for more coordination with the United States.
in writing. - In favour. The resolution stresses the European Parliament: 1. believes that only democracies based on the rule of law can function as a foundation for balanced structural partnerships between third countries and the EU that are also in keeping with the needs and interests of both parties and their respective populations; 2. stresses that partnerships based on dialogue and consultation enhance ownership of democracy-building processes and elements of democratic governance; calls on all EU institutions to make greater efforts to use these dialogues in a more coherent, consistent and coordinated manner; 3. considers that the EU's role as a 'soft power' in the international system can only be consolidated if protection of human rights constitutes a real priority for it in its policy towards third countries.
I voted for this document because only democracies based on the rule of law can function as a foundation for balanced partnerships between third countries and the EU that are in keeping with the needs and interests of their respective populations.
Only dialogue and consultation can strengthen the democracy-building processes and elements of democratic governance, and in this regard all EU institutions can make greater efforts. The EU's fundamental role as a 'soft power' in the international system can only be consolidated if protection of human rights constitutes a real priority for it in its policy towards third countries.
In this resolution, Parliament has expressed its strong support for the establishment of a European Endowment for Democracy, a flagship initiative of the Polish Presidency.
The report does indeed concern the need for the EU's external policy position to change in situations where democratisation is neither objective nor coherent. I support the promotion of human rights and the report contains some positive features, such as the active application of the human rights provisions in international agreements, support for a broad and deep civil society and the promotion of transparency.
However, the report does not place sufficient emphasis on the responsibility of the EU as regards the extent of the implementation of human rights within the EU, and in particular of its own trade agreements which contain clauses on democracy and human rights and which too often are not applied on account of diplomatic and political choices by Member States. Furthermore, this report does not sufficiently recognise the principle of non-interference in the processes of democratic transition, and it focuses too much on funding and on the proliferation of additional tools and bodies, while the real issue is one of political will.
I have voted for the report on the EU external policies in favour of democratisation. The rapporteur highlights the importance of democracy as a guarantor of international peace, but also acknowledges that there is no monopoly on defining democracy and that it is not necessarily appropriate to impose our own model of democracy on other countries. The rapporteur has drafted a highly complex and comprehensive report.
Political stability, economic development and democracy do not constitute three separate areas of foreign policy. The three are intertwined - the removal of one would affect the other two. Events in Algeria, Egypt, Morocco, Libya, Syria and the Arabian Peninsula mirror the double standards of the foreign policy pursued by European countries and the EU itself. In her report, Mrs De Keyser points out the continuing inconsistency in the way Europe applies its values in relation to third countries. In January this year, the High Representative of the Union for Foreign Affairs noted that each cooperation agreement concluded by the EU with another country incorporates a clause demanding respect for human rights. The report before us, however, calls attention to the fact that the existence of this contractual condition is not in itself enough, as penalties for violations are seldom imposed in practice. If the EU genuinely wants to be an important global player, or a superpower, it must be consistent in its values. Long-term, stable relations between states are built on trust and reliability. Instead of merely paying lip service to its values, the EU must do more to assert them at every opportunity. This is the only way to earn the trust of its partners.
The numerous debates within the Committee on Development have shown the need for a paradigm shift in EU external policy, with greater development of the political dimension and wider support from civil society.
These issues, which have been taken up in the report presented by Mrs De Keyser, are a solid foundation to use as a starting point for improving the relations that the EU has put in place to promote democratisation. I believe the choice to support the Commission's decision with regard to the establishment of a European Endowment for Democracy to assist political actors striving for more widespread democracy in their countries is a valid one.
For these reasons, I voted in favour of the text presented today in the House.
I am in favour of this motion for a resolution by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament. Political pluralism is a pillar of democracy and of modern society and a source of political legitimacy. The European Court of Human Rights has condemned the Russian Federation for human rights violations in many cases and the implementation of these decisions continues to be inadequate. It is important, therefore, that the EU speaks with one voice, shows solidarity and unity in its relations with the Russian Federation, and bases these relations on mutual interests and common values, while reaffirming its conviction that Russia continues to be one of the EU's most important partners in strategic cooperation. I also note with concern that the Russian Federation has denied registration to another independent political party, the People's Freedom Party.
in writing. - I voted in favour of this important resolution on the preparations for the Russian State Duma elections in December. We Members of the European Parliament strongly deplore the decision by the Russian authorities to reject the registration of the People's Freedom Party (PARNAS) for the forthcoming Duma elections in December 2011. It is not acceptable that Russia, which is one of the European Union's most important partners in building strategic cooperation, does not guarantee free and fair elections - which are the basis of a democratic society and one of the EU's main values. I would like to stress once again that the State Duma elections should be based on the implementation of the election standards set by the Council of Europe and the OSCE, and that the Russian authorities must allow the OSCE/Council of Europe to carry out a long-term election observation mission and must cooperate fully with it from its earliest stage. Those steps would send a signal to the EU and to the world that the Russian authorities are ready for the modernisation and democratisation of the country.
in writing. - I voted in favour of this resolution because it condemns the obstacles to political pluralism in the country. Russia remains one of European Union's most important partners in building strategic cooperation so it is important to condemn the great difficulty faced by the political parties in registering for the Duma elections in December. The case of the People's Freedom Party is an example. I want to stress that political pluralism represents a cornerstone of democracy and modern society and a source of political legitimacy. Russia is committed to democracy via the OSCE and should aim to be a template of democracy for post-Soviet society. For these reasons the obstacles which effectively constrain political competition in Russia need to be overcome.
I supported the text of this resolution because I agree with the critical assessment made of the democratic behaviour of the Russian authorities. Russia is a member of the Council of Europe, the Organisation for Security and Cooperation and the United Nations, and it is a key partner of the European Union. If its intentions to curb pluralism, prevent the free participation of democratic choices in elections and pass a law to override the decisions of the European Court of Human Rights were to be confirmed, this would be an extremely serious situation. Both of these actions are an attack on democracy and on the substance of the European Convention on Human Rights. It is inappropriate for a country that behaves in this way to have a seat in institutions such as the Council of Europe.
Russian progress towards democracy and the establishment of the rule of law are well known but, unfortunately, there are still some difficulties. I would like to see efforts towards stronger material convergence with international best practice and, in the context of the upcoming elections for the Duma, assurances that such practices will be effectively followed. The desires and aspirations for a full democracy and for the election of a parliament that represents the will of the people, will be fulfilled in this way. The Russian authorities' authorisation of an election observation mission by the Organisation for Security and Cooperation in Europe/Council of Europe during an extended period and their complete cooperation with this would reinforce the international credibility of the election and allow international experts to assess and endorse it. I hope that Russia, a crucial partner of the European Union, will take advantage of the upcoming elections to continue in the right direction.
Russia's democratisation process lacks the depth and maturity needed to provide an environment of trust and stability for relations with the European Union, which is fundamental to the development of stronger, more lasting and more sustainable bilateral relations. The limits to democratic freedom and freedom of expression, to guarantees of human rights and to the independence of the judicial system that exist today in Russia are evident. We must bear in mind that we are talking about a recent democracy with its own particular history.
However, it is obvious that the socioeconomic and even cultural evolution of the country is not being accompanied by the political system, with consequences for the development of the state and its relations with the rest of the world. The complexity of legislation foments bureaucracy, corruption, subordination of the courts and manipulation of the law, which has allowed the state to reject a new political party in the new electoral process. Within this framework, I agree that the European Union must move forward prudently in the negotiation of a new agreement with Russia, and maintain its reservations regarding the significant development of a new partnership and cooperation agreement until the results of the Russian Duma elections in December and presidential elections of 2012 have come out and have been assessed.
Relations between the European Union and Russia have constantly evolved in recent decades, leading to a profound and complex interdependency which is bound to become even stronger in the future. The conclusion of a strategic partnership agreement between the EU and the Russian Federation remains the key to the further development and intensification of cooperation between the two partners. Obviously, however, developments in the Russian Federation regarding the observance and protection of human rights and respect for commonly agreed democratic principles, rules and procedures are still a cause for concern. The Russian Federation, as a full member of the Council of Europe, the Organisation for Security and Cooperation in Europe and the United Nations, is committed to the principles of democracy and human rights promoted by these organisations. The difficulties which are faced by political parties seeking to register for elections and which undeniably undermine political competition in Russia, limiting voter choice and showing that there are still real obstacles to political pluralism in the country, are also disturbing because this is a cornerstone of democracy and modern society and a source of political legitimacy. It would also be expedient for the State Duma elections to be based on the application of election rules set by the Council of Europe and the OSCE, and therefore I believe it would be proper for the Russian authorities to allow the OSCE/Council of Europe to establish a long-term election observation mission and to cooperate with it from the outset.
I welcomed this document, because it reaffirms the belief that Russia remains one of the European Union's most important partners in building strategic cooperation, sharing not only economic and trade interests but also the objective of acting closely together in the common neighbourhood as well as at global level. It is regrettable that the Russian authorities have decided to reject the application to register the People's Freedom Party (PARNAS) to participate in the forthcoming State Duma elections in December 2011. I believe that it is necessary to call on the Russian authorities to ensure free and fair elections and to annul all decisions and rules that do not conform to this principle. Concern has also been expressed over the difficulties experienced by political parties wishing to register for the elections, and because political competition in Russia is very restricted as a result of these difficulties, the electorate has less choice and these difficulties show that in Russia there are still major obstacles to political pluralism.
in writing. - I welcome this resolution in which the European Parliament reaffirms its concerns regarding the difficulties faced by the political parties in registering for elections, which effectively constrain political competition in Russia, reduce the choice available to its electorate and show that there are still real obstacles to political pluralism in the country.
In spite of the growing trade and economic interdependence the relations between the EU and Russia are making limited progress due to misunderstanding and mistrust on political and economic issues that have prevented the parties from building a genuine strategic partnership. We believe the Russian authorities must do everything within their power to ensure that all candidates and parties are treated fairly and equally in the run-up to the December 2011 parliamentary elections. Freedoms of expression, association and assembly in the Russian Federation are frequently threatened. The initiatives and activities of human rights defenders, independent civil society organisations, political opponents, independent media and ordinary citizens are often restricted or hindered. Therefore, we believe it is crucial to decrease the hurdles for the registration of new parties, to secure equal conditions for all candidates and parties during the election campaign and, above all, to guarantee access to the media for all. Finally, we believe that the future development of EU-Russia relations must be linked to efforts to strengthen democracy, the rule of law and respect for fundamental rights.
Political pluralism is a cornerstone of democracy and modern society, as well as a source of political legitimacy. Since Russia is one of the European Union's most important partners in creating strategic cooperation, sharing not only economic and commercial interests, but also the objective of close cooperation both in their common neighbourhood and at international level, the EU hopes that the elections for the Duma will go ahead as well as can be hoped, without any kind of interference.
Russia is one of the European Union's most important partners and consequently there is always a need to enhance political dialogue in many areas. Above all, we must develop closer cooperation from the point of view of economic and trade interests. Furthermore, we need to strengthen the strategic partnership with Russia and seek solutions to overcome shared challenges in our common neighbourhood and throughout the world. Consequently, it is very important for all processes in Russia to take place without violating the principles of democracy and the rule of law, ensuring respect for human rights and freedoms. Furthermore, it is crucial for there to be free and fair elections without the use of violence and without restrictions on any social group, and for any decisions and rules that do not conform to this principle to be annulled.
I voted in favour of this resolution expressing concern over the decision by the Russian Ministry of Justice not to register the People's Freedom Party on the eve of elections to the State Duma. The reason for not registering the party has yet to be explained, but the EU is extremely keen for the elections in Russia to represent a strong step towards strengthening democracy. The refusal to register the aforementioned party in Russia may reduce freedom of choice and citizens' confidence in their state. Russia is and will continue to be one of the EU's most important partners. We should be bound not just by mutual economic and trade dependence, but also by the common goals of sustainable cooperation in the neighbourhood and throughout the world.
I voted in favour of this resolution. Plurality is a key feature of democracy. Our societies are proof of this. All peoples want to know that they are totally represented by their governing bodies. People's assemblies must have representatives from all strands of political opinion. I hope that any obstacles to this in Russia can be overcome.
in writing. - In favour. The resolution stresses that the European Parliament: 1. reaffirms its belief that Russia remains one of European Union's most important partners in building strategic cooperation, sharing not only economic and trade interests but also the objective of acting closely together in the common neighbourhood, as well as at global level; 2. reconfirms its resolution of 9 June 2011 on the EU-Russia Summit in Nizhny Novgorod; 3. deplores the decision by the Russian authorities to reject the registration of the People's Freedom Party (PARNAS) for the forthcoming Duma elections in December 2011; calls on the Russian authorities to guarantee free and fair elections and to withdraw all decisions and rules that oppose this principle; 4. reaffirms its concerns regarding the difficulties faced by the political parties in registering for elections, which effectively constrain political competition in Russia, reduce the choice available to its electorate and show that there are still real obstacles to political pluralism in the country.
I voted in favour of the motion for a resolution on preparations for the Russian State Duma elections in December 2011, because it reaffirms the belief that Russia is one of the European Union's most important partners in building strategic cooperation, sharing not only economic and trade interests but also the objective of acting closely together in the common neighbourhood, as well as at global level.
It is alarming that the Russian authorities have decided to refuse to register the People's Freedom Party (PARNAS) for the upcoming December elections. The difficulties currently faced by political parties when registering for elections in Russia are unacceptable in a country which aspires to gain the status of one of the EU's most important strategic partners.
I am in favour of the motion for a resolution by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, which reminds us that freedom of movement within a European area of freedom, security and justice is a fundamental right and a pillar of EU citizenship, the scope of which cannot but be extended and reinforced in order to preserve the principles and values of the European Union. The resolution also states that effective support for Member States in order to assure compliance with the Schengen acquis in case of pressure at external borders can already be fully addressed through the new Schengen evaluation system, which is currently being redefined in ordinary legislative procedure. It also points out that the massive influx of migrants and asylum seekers through external borders cannot per se be considered additional grounds for the reintroduction of border controls, and it considers that the European Union's response cannot be the closure of internal borders, but the joint management of external borders based on rigorous solidarity mechanisms financed under Article 80 of the Treaty on the Functioning of the European Union.
On the occasion of the adoption of this resolution, Parliament has reaffirmed its support for Schengen: the free movement of people throughout the EU is one of the four fundamental freedoms, and one of the fundamental acquis of the Community in which we live. That is why we are now sceptical about attempts being made to bring these agreements back into question and the introduction of a safeguard clause to reintroduce border controls. The attitude of certain countries during the Lampedusa crisis stirred up fear and led nations to look in on themselves with one Member State even bringing back border controls. Schengen must be respected, and the issue of the safeguard clause must be examined with a great deal of attention and, most importantly, any management of Schengen must be at European level. It is outrageous to see immigration solely in terms of threat. Zero immigration is outrageously utopian; migration, whether legal or illegal, has always existed. If flows of people have to be managed, this must be done as humanely as possible.
I supported this resolution on the changes to the Schengen system because I share the belief that the behaviour of some Member States in trying to reintroduce border control is anti-European, since it is based on a lack of interstate solidarity and a lack of confidence between bordering Member States which do not have homogeneous situations in terms of illegal immigration. It is ineffective, because it will not remedy the problems it is trying to tackle. Moreover, it fails to recognise the positive effects that the Schengen Agreement has on the quality of life of hundreds of thousands of people, and on economic development as a result of the free movement principle. Finally, it violates procedures previously established in the border codes to re-establish border controls, which are well defined and specified in terms of causes and procedures in the current regulations.
I voted in favour of this report, because it represents another important step by the European Parliament towards protecting the Schengen area of free movement. Indeed, for a variety of reasons the area of free movement has recently been under threat, and this has sparked much public debate over how the Schengen area should be managed and maintained in future. I am convinced that we do not have to reform the current framework, but simply enhance it, because the Schengen rules defined in the Schengen Borders Code already set out the conditions and procedures for the temporary reintroduction of border controls at internal borders. On the other hand, this framework has several shortcomings and could be improved. Firstly, it is unilateral and, consequently, it is impossible to give priority to the EU's collective interest. Strengthening the Schengen framework in future should change this. Secondly, the mechanism established for evaluating how the Member States are complying with the provisions of the Schengen acquis, where the evaluation is carried out by an intergovernmental working group, is clearly insufficient.
I find the European Council's initiative on amending the Schengen area regulations unacceptable. I deplore that the leaders of some Member States want to score election points by running the risk of watering down one of the EU's most important achievements and one of the positive features which is most visible to European citizens.
These modification proposals highlight a two-faced attitude from the EU. On the one hand, European leaders are declaring in speeches their solidarity with the Arab peoples aspiring to democracy, while, on the other hand, entry is being refused to refugees in the EU because migration flows would be excessive.
I am not disputing that when all the refugees arrive in a single Member State, such a situation can pose problems. However, this is precisely why we need greater solidarity between Member States and to finalise a common European asylum system and a genuine common immigration policy.
The solution to making the Schengen area more effective is not to reintroduce controls, which is tantamount to destroying the Schengen area, but to introduce additional mechanisms for jointly managing migration flows.
I refuse to endorse these proposals and I hope that we will be able to focus on the real issues with the Schengen area, leaving aside distractions like this.
I voted to adopt the European Parliament resolution on changes to Schengen because the creation of the Schengen area and the integration of the Schengen acquis into the EU framework is one of the greatest achievements of the European integration process, marked by the absence of controls at internal borders and unprecedented freedom of movement within the European Union.
The freedom of movement has become one of the foundations of EU citizenship and one of the cornerstones of the EU as an area of freedom, security and justice, enshrining the right to move and reside freely in any Member State while enjoying the same rights, guarantees and protections, including the ban on all forms of discrimination based on nationality. This is why there is an urgent requirement to remove all the barriers which Romanian and Bulgarian citizens are still faced with and to strongly condemn the attempt by some Member States to reintroduce border controls, thereby jeopardising the very spirit of the Schengen acquis.
The democratic movements in the Arab countries and the war in Libya have given rise to large-scale movements of persons bound for the European Union, and they continue to do so. Many countries, faced with this enormous influx of migrants and refugees, have called for the Schengen Agreements to be reviewed and, on 24 June, the European Council (as representative of the Member States) asked the Commission to present a proposal on a safeguard mechanism to deal with exceptional circumstances of this sort and thus allow the reintroduction of controls at internal borders. The European Parliament reiterates its total opposition to any new Schengen mechanism and deplores the fact that several Member States, such as France, Italy and even Denmark, are trying to reintroduce border controls. The problems we have met of late are the result, in many cases, of the reluctance of Member States to implement a common European policy regarding asylum and immigration, which our Parliament has long been anxious to see. If we are to deal with these exceptional circumstances, we need greater solidarity amongst the Member States. Schengen must be strengthened rather than weakened. We also need to be able to manage our external border controls better and not create barriers between nations.
I voted against the European Parliament's resolution on the Schengen area because, in the event of a massive influx of migrants, it precludes the possibility that a Member State can reintroduce internal border controls and therefore protect itself more effectively against illegal immigration. The position that I defended is shared, furthermore, by all the Heads of State or Government of the 27 countries of the European Union, both on the right and on the left, who, during the last European Council, wanted to extend the criteria which allow this type of internal border control to be reintroduced. Naturally, freedom of movement remains the principle of common law, and restrictions the exception.
I voted in favour of the joint motion for a resolution on changes to Schengen because the free movement of persons inside the Schengen area constitutes one of the main triumphs of European integration, and because freedom of circulation is a fundamental right and a pillar of EU citizenship.
Freedom of movement within the European Union is one of the most remarkable things about the process of integrating its component States, and one of the most emblematic factors of the good brought about by this process. Restricting this freedom would be a backward step that our people would have difficulty getting used to. Nonetheless, it is undeniable that the ability to move freely throughout the European Union and the end of internal border controls have raised problems for certain Member States which often have to deal with illegal immigration. It is therefore necessary to search for balanced solutions to this problem without permanently threatening something that Europeans greatly value and which is essential for maintaining an area of true freedom, security and justice. It is also necessary to reinforce the Member States' ability to control the external borders, assess how they apply the Schengen criteria and get them to adopt better practices to improve solidarity and information transmission, thus strengthening their objectives, preventing abuses and preventing situations of border tension.
Because of its impact on the movement of persons and goods within the European Union, the Schengen system is one of the pillars of the European project. The times of troubles, crisis and social tension that we are currently experiencing have highlighted problems relating to external border control and stirred up populist and nationalist sentiments that reject the solidarity and necessary trust that must prevail between Member States. The influx of migrants, coming mainly from Africa and the Middle East, to the EU's external borders has added to the responsibilities of Member States with external borders, but it cannot justify additional derogations or exceptional measures to the Schengen system that aim especially at reintroducing internal borders or barriers to free movement in the European area. I therefore welcome this resolution, which reaffirms the importance of Schengen and of European values.
The joint resolution signed and adopted by the main political groups - conservatives, social democrats, liberals and even the greens - reflects the objectives of strengthening the Schengen Information System, Frontex and an entire security-oriented immigration policy based essentially on the criminalisation of immigration, with the inhumane consequences that we unfortunately know all too well. This insistence on reinforcing Schengen governance comes at a time when the situation in Lampedusa and the thousands of victims and refugees from conflicts and wars in Africa are in plain sight. These are wars that the EU itself is supporting and in which several of its countries are participating.
More cooperation, solidarity and dialogue are necessary, but that is not the path laid out in this report. On top of all this, there is an insistence on common asylum and migration policies, on the pretext of combating illegal immigration and organised crime. Based on the experience that we have with the Return Directive, which might be dubbed the 'Directive of Shame', this could result in worse violations of the rights and guarantees of citizens, as well as limiting the sovereignty of Member States.
We believe that the motion for a resolution voted on today concerning changes to the Schengen Agreement reflects the objectives of strengthening the Schengen Information System (SIS), Frontex and an entire immigration policy based essentially on a security policy and the criminalisation of immigration. It is particularly serious that they insist on reinforcing Schengen governance when we know about the situation in Lampedusa and all the thousands of victims and refugees from conflicts and wars in Africa that the European Union itself supports.
What is required is greater cooperation and less interference in the internal affairs of these countries, as well as more solidarity, more dialogue and less recourse to military intervention. Moreover, there is an insistence on common asylum and migration policies, on the pretext of combating illegal immigration and organised crime. Based on the experience that we have with the Return Directive, which might be dubbed the 'Directive of Shame', this could result in worse violations of the rights and guarantees of citizens, as well as limiting the sovereignty of Member States.
In the last year in particular, there has been a massive displacement of people from Northern African countries, and the Schengen system has recently come under pressure, with some Member States considering the reintroduction of national border controls in the face of a sudden influx of migrants. Conditions for the temporary reintroduction of internal border controls in exceptional circumstances where there is a serious threat to public policy or internal security are already set out clearly in the Regulation on the Schengen Borders Code. Nevertheless, current problems with the influx of immigrants should not be a pretext for further exceptions, as this would place the Schengen idea in serious jeopardy. The free movement of people within the Schengen area has been one of the biggest achievements of European integration. Schengen has a positive impact on the lives of hundreds of thousands of EU citizens, both by making border crossing convenient and by boosting the economy. Freedom of movement is a fundamental right and a pillar of EU citizenship, so I take the view that the role of the Union, and hence the Commission, should be to plan how to share migration pressures from the Mediterranean between the Member States, and how to cope effectively with the integration of immigrants.
Schengen is a failure. The citizens of Europe had been promised that the dismantling of EU internal border controls would go hand in hand with the strengthening of external border controls and the maintenance of a high level of security.
What has really happened? Europe has become a sieve. External border controls are not sufficient. There is a general political laxity as regards the management of migratory flows in general, and of so-called asylum seekers, in particular. This laxity has been fuelled by European laws developed by Brussels, which is of the firm belief that the massive importation of immigrants from beyond the boundaries of Europe will solve our economic, social and even demographic problems!
All Member States have the right, and even the duty, to manage their borders and to control the goods and people who cross them. What the recent, on-going Lampedusa crisis has shown is that the absence of internal border controls is a powerful incentive for any would-be illegal immigrant to rush to any easily accessible point of Europe. They know that, thereafter, it will be easy for them to exploit our laws and this lack of control to go wherever they like.
We do not need to start reforming this safeguard clause of the Schengen Agreement. What we need is to abolish the Agreement itself.
I welcomed this document, because a Common European Asylum System must be established by 2012, and it is proposed that there should be no exceptions in the Schengen Borders Code. Last year in particular, people moved en masse from certain North African countries, and recently there has been pressure on the system due to the sudden flow of migrants in some Member States. We are therefore considering the possibility of reintroducing controls at national borders. I believe that establishing any new additional exception to the current rules, such as a new basis for reintroducing internal border controls in exceptional circumstances would do nothing to enhance the Schengen framework. It should be noted that the influx of migrants and asylum seekers at the external borders cannot in itself be considered another reason for reintroducing border controls.
I did not support the resolution on the Schengen area, because I do not think that it is appropriate to have a resolution that would refuse, on principle, any expansion of the criteria allowing controls to be set up at internal borders and which would run counter to the conclusions of the European Council and the proposals by the Commission. If we limit ourselves to the current criteria for 'public policy and public security', Member States will continue to act unilaterally, adopting a broad interpretation of these criteria in the event of increased migratory pressures. If this happens, we run the risk of conflating immigration and insecurity when what we need is to respond to migratory pressures. By contrast, the proposed device aims to create a mechanism enabling controls to be reintroduced at borders only under exceptional circumstances, as a last resort and through a European mechanism. Now we need to strengthen the governance of the Schengen area. The aim of this initiative is precisely to enable us to provide responses to the crisis that the Schengen area is going through at the moment. This crisis is particularly associated with the fact that certain Member States are no longer able to ensure that they respect their obligations under the Schengen acquis when it comes to effectively controlling their sections of the external borders.
in writing. - (FR) I decided to vote against the common resolution on the Schengen area. We must strengthen political governance of the Schengen area, develop a genuine European immigration and asylum policy, and develop the role of the European Frontex agency. We are not talking about undermining freedom of movement within the Schengen area, but of adapting this agreement to the reality on the ground in terms of migration. I do not, in fact, consider the content of this resolution to be wise, as it refuses on principle any enlargement of the criteria which allow for the reintroduction, on a temporary and exceptional basis, of internal border controls. This resolution runs counter to the conclusions of the European Council and the proposals recently made by the Commission, which I found to be balanced and realistic. It is important to review the current criteria for 'public policy and public security', which are not appropriate for current circumstances and which give the Member States too much freedom when it comes to their interpretation, particularly in the case of intense migratory pressures, with the ultimate risk of conflating immigration and insecurity. That is why I think it is highly desirable to create a European mechanism that allows for the reintroduction of border controls in exceptional circumstances, which would help to mitigate the shortcomings of certain Member States in controlling their external borders when placed under intense migratory pressures.
in writing. - I supported this resolution which stresses that free movement of people within the Schengen area has been one of the biggest achievements of European integration, that Schengen has a positive impact on the lives of hundreds of thousands of EU citizens, both by making border crossing convenient and by boosting the economy, and that freedom of movement is a fundamental right and a pillar of EU citizenship.
Security of the Schengen area depends on the rigour and effectiveness with which each Member State carries out controls at its external borders, and on the quality and speed with which information is exchanged via the Schengen Information System. Given the recent pressures on the system due to significant movements of people from many North African countries, we agree with the option of temporarily reinstating limited internal border controls 'in truly exceptional circumstances'. We also believe that the situation cannot be managed purely at a national level, but requires the mobilisation of all the Member States at European Union level and the use of all the operational and financial instruments the Union possesses. We acknowledge that the free movement of people across European borders is a major success, and effectively is one of the main pillars of the European Union, but we warmly recommend reinforcement of Schengen governance. Finally, we believe that it is necessary to force Member States to comply with the rules arising from this agreement and to protect the external borders effectively, whilst ensuring that fundamental rights are respected and that the access of refugees to international protection is compatible and satisfactory.
This text sends a negative signal regarding the attempts by President Sarkozy and Prime Minister Berlusconi to exploit the arrival of immigrants at the borders of Europe for the benefit of a xenophobic and fear-mongering policy. It is not necessary to include a clause on the temporary reintroduction of borders in the Schengen Agreements. Provision has already been made for this. It is not necessary to strengthen the capacities of the Frontex agency. It has already caused enough harm as it is.
However, this text is weak as regards this last point and promises sanctions for anyone who does not comply with the dictates of fortress Europe. I shall abstain for these reasons. I support the signal being sent against the unjustified reintroduction of internal borders.
The Schengen system was recently put under significant pressure due to the fact that some Member States considered reintroducing national border controls as a reaction to the influx of immigrants coming from North Africa. In view of that, it is necessary to draw up a proposal for a safeguard mechanism which responds to 'exceptional circumstances' of this sort. Greater solidarity with Member States that face a huge influx of migrants is necessary in order to help to respond to extraordinary circumstances of this sort, so that the Schengen area is not jeopardised in the future.
The right to freedom of movement is one of the most fundamental and most visible rights conferred on the citizens of the Union. The creation of the Schengen area and the integration of the Schengen acquis into the European Union represent one of the greatest achievements of the European integration process. Freedom of movement has become one of the pillars of European citizenship and should remain so.
Consequently, any new derogation from current provisions or reintroduction, even on a temporary basis, of border controls will not operate to the benefit of the Schengen system, and will run counter to the spirit and the letter of the Treaties and the Community acquis. This is all the more true insofar as conditions for the temporary and exceptional reintroduction of internal border controls already figure clearly in the Schengen Borders Code. It is imperative to strengthen the governance of Schengen in order to be able to ensure that every Member State is in a position to control its external EU borders and to strengthen mutual confidence. We must also show greater solidarity with those Member States which have to deal with large inflows of migrants.
in writing. - The European Parliament is therefore of the opinion that any new, additional exemptions from the current rules, such as new grounds for reintroducing border controls on an 'exceptional' basis, would definitely not reinforce the Schengen system. In order to exclude such cases of loose interpretation of Schengen rules, additional provisions should be made. An agreement is effective when parties cannot retreat from it. I voted in favour.
Attention should be drawn to the fact that there has recently been an increase in the influx of people from certain North African countries, and due to the sudden flow of migrants some Member States are considering the possibility of reintroducing controls at national borders. As a Common European Asylum System must be established by 2012, it is clear that exceptions in the Schengen Borders Code would not contribute to achieving this objective, or strengthening freedom of movement and EU governance in the Schengen area. However, in exceptional cases, when there is an unusual situation with risks for a Member State, it should be permissible to derogate from the Schengen area's strict rules, but only after carrying out thorough research. We must continue to make every effort to ensure that the governance of the Schengen framework and the evaluation mechanism are strengthened. A Member State must be given effective assistance and support to effectively control its section of the EU's external borders and manage significant flows of migrants.
I voted in favour of the present motion for a resolution since I believe that freedom of movement in a European area of freedom, security and justice constitutes a fundamental right and a pillar of EU citizenship. In this respect, I regret the fact that various Member States have tried to reintroduce border controls, clearly endangering the true spirit of the Schengen acquis.
in writing. - In favour. The European Parliament: 1. stresses that free movement of people within the Schengen area has been one of the biggest achievements of European integration, that Schengen has a positive impact on the lives of hundreds of thousands of EU citizens, both by making border crossing convenient and by boosting the economy, and that freedom of movement is a fundamental right and a pillar of EU citizenship, the conditions for the exercise of which are laid down in the Treaties and in Directive 2004/38/EC; 2. strongly recommends strengthening the Schengen governance in order to help ensure that each Member State can effectively control its section of the EU's external borders, to reinforce mutual trust and to build confidence in the effectiveness of the EU system of migration management; firmly stresses the need for greater solidarity towards those Member States facing the greatest influx of migrants in order to help them deal with extraordinary situations of this nature;
I voted in favour of the joint motion for a resolution on the Schengen system, because it strongly regrets the attempt by several Member States to reintroduce border controls, due to the massive influx of immigrants from North Africa. The Member States on the external borders of the EU cannot bear the pressure from immigration alone, while the other, central European, States threaten to restore border controls, thereby discriminating against those States on the external borders and turning them into 'immigration holding pens' for the whole of Europe. The creation of the Schengen area defined a common external border, which the EU has a joint responsibility to manage based on the Schengen Agreement, but the EU has not yet fully complied with this requirement. The problem of illegal immigration must be addressed collectively. However, as the resolution rightly states, the EU needs to develop a common immigration, asylum and visa policy.
I voted for the resolution on changes to Schengen. This has a positive impact on the lives of hundreds of thousands of EU citizens, not only through making it easier for them to cross borders but also by boosting the economy. I am in favour of strengthening Schengen governance in order to help ensure that each Member State can effectively control its section of the EU's external borders and to build confidence in the effectiveness of the EU system of migration management. I must stress the need to ensure the fair and proper application of the Schengen rules by Member States, even after their accession.
The necessary conditions for the temporary reintroduction of internal border controls in exceptional circumstances are already clearly set out in Regulation (EC) No 562/2006 (Schengen Borders Code). I think that the influx of migrants and asylum seekers at external borders can, on no account, be considered an additional reason for reintroducing border controls
We call on the Commission to present an initiative aimed at defining the strict application of Articles 23, 24 and 25 of the Schengen Borders Code. I think that any new additional exemption from the current rules, such as new grounds for reintroducing border controls in 'exceptional' circumstances, will definitely not strengthen the Schengen system.
The resolution adopted by Parliament today has merely confirmed Parliament's status as guardian of the Schengen acquis. We are opposed to all attempts to limit one of the greatest achievements of European integration. The answer to the migratory challenges facing certain Member States today is to establish a common migration and asylum policy and to ensure that the EU's external borders are safer, not to restore internal borders. Safe external borders cannot however under any circumstances mean closed borders.
I have voted in favour of the cross-party joint motion for a resolution concerning future changes to the Schengen Borders Code. The reintroduction of border controls does not bear any direct relation to the effectiveness of the fight against crime. The current version of the Schengen Borders Code contains enough provisions relating to exceptions on which a time limit is imposed. We must not allow temporary political calculations to place obstacles in the way of progress.
I am in favour of the motion for a resolution tabled by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, given that Parliament codecides with the Council on the EU budget for external action, including the budget for the Common Foreign and Security Policy (CFSP) and the Common Security and Defence Policy (CSDP), civilian missions and the administrative costs arising from military coordination. In accordance with the Treaty, Parliament is regularly consulted on the principal aspects and basic options of the CFSP and its consent is necessary to translate EU strategies into laws and to enter into international agreements, including agreements relating mainly to the CFSP. This resolution recalls that Parliament is a source of democratic legitimacy for the CFSP and the CSDP, over which it exerts political scrutiny.
in writing. - I supported this report because the position taken by the national parliaments during the EU Speaker's Conference on 4 and 5 April, which minimises the role of the European Parliament, runs against the spirit of the Lisbon Treaty. The European Parliament is a source of democratic legitimacy and political scrutiny for the common foreign and security policy and the common security and defence policy. In accordance with Article 9 of the Lisbon Treaty the European Parliament and the national parliaments shall together determine the organisation and the promotion of effective and regular interparliamentary cooperation within the Union. I clearly support the view that strengthened interparliamentary cooperation in the area of CFSP and CSDP would reinforce the parliamentary influence on the political choices made by the EU and its states.
I voted for the European Parliament resolution because interparliamentary cooperation plays a key role in the new EU Treaty, with the aim of establishing proper democratic legitimacy. The contribution made by national parliaments to shaping the Common Foreign and Security Policy is particularly useful. Articles 9 and 10 stipulate the use of specialist committees as a working tool, which makes the procedure more flexible. I think that the exchange of good practices between delegations helps improve the consultation process and make it quicker to adapt to the Union's other mechanisms. I welcome the introduction of an initiative from the conference of parliamentary bodies indicating relevant subjects for the European institutions. Establishing this form of communication with national authorities will facilitate the external policymaking process at EU level. Interparliamentary cooperation also provides a way of increasing the representation of citizens in the Union's political processes.
I voted in favour because I believe that strengthened interparliamentary cooperation in the context of the Common Foreign and Security Policy (CFSP) and the Common Security and Defence Policy (CSDP) can improve the policies adopted in the European Union.
I would like to point out that I would have preferred an agreement, but I hope that during the Polish Presidency agreement between the European Parliament and the national parliaments will be possible.
To start with, I am opposed to the military nature of the Common Foreign and Security Policy (CFSP) and the Common Security and Defence Policy (CSDP). I voted against the resolution on parliamentary cooperation in this field for the following additional reasons: it limits the rights of national parliaments and real democratic control by the European and national parliaments of the entire European External Action Service, given that it has now become the executive body of the CFSP.
As far as interparliamentary CFSP/CSDP 'scrutiny' meetings are concerned, the amendments by the Confederal Group of the European United Left - Nordic Green Left were rejected, amendments which introduced: a) the facility for the interparliamentary meeting to issue opinions; b) its right to approve binding conclusions/resolutions, especially on military and non-military missions, without limiting the national parliaments' existing rights of scrutiny; c) its legal right to reject or approve each CFSP action and all military and non-military missions; d) its right to receive detailed information on every CFSP/CSDP mission planned, well before the Council passes any decision to start an operation; e) its right to submit questions and receive information; and f) its right to observe CFSP/CSDP actions by visiting current missions.
Finally, the European and national parliaments are currently unable to scrutinise the 'secret budgets' of the CSDP (the ATHENA mechanism and the future start-up budget line).
Credit is due to the Treaty of Lisbon for highlighting the need for parliamentary cooperation and for national parliaments to monitor and take part in the shaping of European policies. Strengthening these links is, in my view, essential for bringing the citizens of the Member States closer to the everyday life of the EU and for allowing a networked decision-making process which does not dismiss the irreplaceable role of national parliaments. These contributions by national parliaments increase the visibility of European policies and, I believe, will improve the public's acceptance and understanding of these policies. These are particularly important in the especially sensitive areas of the Common Foreign and Security Policy (CFSP) and the Common Security and Defence Policy (CSDP).
In view of the importance of cooperation between the national parliaments of the Member States and the European Parliament for furthering European integration, as well as the benefits of a common foreign policy, I support this resolution, which clarifies mechanisms for promoting the sharing of responsibility in the organisation and practice of effective and regular interparliamentary cooperation. This is particularly pertinent with regard to the Common Foreign and Security Policy (CFSP) and the Common Security and Defence Policy (CSDP). Interparliamentary cooperation and responsibility sharing also aim to strengthen guarantees that the interests and security of the European public will be safeguarded.
Article 9 of the Protocol (Protocol 1) stipulates that the organisation and promotion of effective and regular interparliamentary cooperation must be determined jointly by the European Parliament and national parliaments. The European Parliament codecides with the Council on the EU budget for external action, including the budget for the Common Foreign and Security Policy (CFSP) and the Common Security and Defence Policy (CSDP) civilian missions and the administrative costs arising from EU military coordination. In accordance with the Treaty, the European Parliament is regularly consulted on the main aspects and basic choices of the CFSP, and its consent is required in order to translate EU strategies into laws and to conclude international agreements, including agreements relating mainly to the CFSP. The European Parliament is clearly a source of democratic legitimacy for the CFSP and the CSDP, over which it exercises political scrutiny. I also firmly believe that strengthened interparliamentary cooperation in the area of CFSP and CSDP would reinforce parliamentary influence over the political choices made by the EU and its States, because of the European Parliament's responsibilities for EU common policies, including the CFSP/CSDP, and the prerogatives each national parliament enjoys in national security and defence policy decisions. The representation of Parliament in any new form of interparliamentary cooperation should be on a scale which reflects the range and importance of its role in scrutinising CFSP/CSDP, recognising the common European nature of such policies and satisfying the need to reflect its political and geographic pluralism.
I welcomed this document, because Article 9 of Protocol 1 stipulates that the organisation and promotion of any form of effective and regular interparliamentary cooperation must be determined jointly by the European Parliament and national parliaments. The European Parliament codecides with the Council on the EU budget for external action, including the budget for the Common Foreign and Security Policy (CFSP) and Common Security and Defence Policy (CSDP) civilian missions and the administrative costs arising from EU military coordination. The European Parliament is a source of democratic legitimacy for the CFSP and the CSDP, over which it exercises political scrutiny. I agree with the opinion that strengthened interparliamentary cooperation in the area of CFSP and CSDP would reinforce parliamentary influence over the political choices made by the EU and its States, owing to the European Parliament's responsibilities for the common policies of the Union, including the CFSP/CSDP, and to the prerogatives each national parliament enjoys in national security and defence policy decisions. Parliament's own representation in any new form of interparliamentary cooperation should be on a scale which reflects the range and importance of its role in scrutinising CFSP/CSDP, and should recognise the common European nature of such policies and satisfy the need to reflect the political and geographic pluralism of the House. In order to acquire added value as well as contain costs, the Secretariat and premises of the European Parliament are in principle available to support the organisation and hosting of the interparliamentary meetings.
On behalf of the four Danish Social Democrats in the European Parliament (Dan Jørgensen, Christel Schaldemose, Britta Thomsen and Ole Christensen). The Danish Social Democrats are not against the European Parliament exercising scrutiny over the 'secret budget', the Common Security and Defence Policy 'secret budgets' (ATHENA and the future start-up fund). However, we do not believe that this report, which deals with the division of powers between the national parliaments and the European Parliament within the Common Foreign and Security Policy and the Common Security and Defence Policy, is the relevant place to state this opinion. Therefore, the Danish Social Democrats voted against Amendment 4, but in favour of the report as a whole.
in writing. - I voted for this resolution which expresses Parliament's conviction that strengthened interparliamentary cooperation in the area of CFSP and CSDP would reinforce parliamentary influence over the political choices made by the EU and its States, owing to the European Parliament's responsibilities for the common policies of the Union, including the CFSP/CSDP, and to the prerogatives each national parliament enjoys in national security and defence policy decisions.
In accordance with the Treaty, the European Parliament is regularly consulted on the main aspects and basic choices of the Common Foreign and Security Policy (CFSP). Its consent is in fact a prerequisite in order to translate EU strategies into laws and to conclude international agreements. It is a source of democratic legitimacy and exercises political scrutiny. We believe that strengthened interparliamentary cooperation in the area of CFSP and the Common Security and Defence Policy (CSDP) would reinforce parliamentary influence over the political choices made by the EU and its Member States. On the other hand, we deplore the fact that it has not been possible to reach an agreement between the European Parliament and national parliaments on new forms of interparliamentary cooperation in foreign policy. That would have had enormously positive effects, and would have promoted co-ownership of the right of consultation, with the dual objective of obtaining better added value and keeping down organisational costs. We are ready to support all the efforts of the current Polish Presidency of the EU to reach an agreement along these lines, in the shortest possible time.
I voted in favour of this resolution, because strengthened interparliamentary cooperation in the area of the Common Foreign and Security Policy (CFSP) and the Common Security and Defence Policy (CSDP) would reinforce parliamentary influence over the political choices made by the EU and its States, above all, because the European Parliament is a source of democratic legitimacy for the CFSP and the CSDP, over which it exercises political scrutiny. The European Parliament codecides with the Council on the EU budget for external action, including the budget for CFSP and CSDP civilian missions and the administrative costs arising from EU military coordination. Consequently, effective interparliamentary cooperation in the area of the CFSP and the CSDP is essential. I believe that it is appropriate to support the efforts of the Polish Presidency to reach an agreement between the European Parliament and national parliaments on new forms of interparliamentary cooperation in this field.
I voted in favour of the present resolution as I believe that strengthened interparliamentary cooperation in the area of the Common Foreign and Security Policy (CFSP) and the Common Security and Defence Policy (CSDP) would reinforce parliamentary influence over the political choices made by the EU and its Member States, owing to Parliament's responsibilities for the common policies of the Union, including the CFSP/CSDP, and to the prerogatives each national parliament enjoys in making national security and defence policy decisions. In this respect I call on the efforts of the Polish Presidency to reach an agreement between Parliament and the national parliaments on new forms of interparliamentary cooperation in this area.
in writing. - In favour. The European Parliament: 1. recalls that the European Parliament is a source of democratic legitimacy for the CFSP and the CSDP, over which it exercises political scrutiny; 2. is convinced at the same time that strengthened interparliamentary cooperation in the area of CFSP and CSDP would reinforce parliamentary influence over the political choices made by the EU and its states, owing to the European Parliament's responsibilities for the common policies of the Union, including the CFSP/CSDP, and to the prerogatives each national parliament enjoys in national security and defence policy decisions; 3. regrets the lack of agreement at the EU Speakers' Conference of 4 and 5 April 2011 and looks forward to supporting the efforts of the Polish Presidency to reach an agreement between the European Parliament and national parliaments on new forms of interparliamentary cooperation in this field.
One of the most important innovations relating to accountability introduced by the Treaty of Lisbon is the complete integration of the Common Foreign and Security Policy and the Common Security and Defence Policy in the European Union. Since these common policy areas were established as an independent pillar of the European Union, none of the action taken has been monitored in any way by Parliament. In future, the European Parliament and the national parliaments will take joint responsibility for this task, as part of the Conference of European Community Affairs Committees. However, in order to achieve this, we need to agree on the way in which we will cooperate in future. We also need to ensure that we keep to the terms of an agreement of this kind.
I am in favour of the motion for a resolution by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, which points out that putting an end to an existing, functioning aid scheme so abruptly, with no warning or preparation, will have dire consequences for the most vulnerable people in the EU. Consequently, it rightly calls for the Commission and the Council to develop a temporary solution for the remaining years of the funding period, 2012 and 2013, so as to avoid a sudden sharp reduction in food aid as a result of a cut in funding from EUR 500 million to EUR 113 million, and so as to guarantee that people dependent on food aid do not fall victim to food poverty.
I voted in favour of this resolution on the scheme for food distribution to the most deprived persons in the Union. The Commission estimates that 80 million people in the EU are at risk of poverty, and that due to the financial and economic crisis the number of people affected by poverty could increase. However, even faced with this difficult situation, there are plans to dramatically reduce funding for food aid from EUR 500 million in 2011 to EUR 113 million in 2012. I welcome the provision set out in the resolution calling on the Commission and the Council to develop a transitional solution for the remaining years of the funding period (2012 and 2013) so as to avoid an immediate and sharp cutback in food aid as a result of the reduction in funding from EUR 500 million to EUR 113 million and ensure that people dependent on food aid do not suffer from food poverty. It must be stressed that the right to food is a fundamental human right, and is achieved when all people, at all times, have physical and economically feasible access to suitable, safe and nutritious food to meet their dietary needs and preferences for an active and healthy life. We all have a duty to make sure that this right is guaranteed to every inhabitant of the EU.
The scheme for food distribution to the most deprived persons in the Union (which depends on the common agricultural policy) provides assistance to 13 million deprived persons through the allocation of EUR 500 million of European aid to 240 food banks, including Secours populaire, Restos du Coeur and the Red Cross. Almost 25 years after this initiative was launched, Germany has lodged a complaint against this mechanism, which allows social aid to be funded not through a social policy budget but through the agricultural policy budget. As this mechanism was found to be illegal, the European Commission has been obliged to announce its review. In order to prevent this aid of EUR 500 million being reduced to some EUR 100 million this winter, my fellow Members and I have asked the European Commission and the Member States to provide a transition mechanism in the short term and, in the medium term, to revise legislation to secure the future of this programme (I am personally calling for the European Social Fund to be involved). We are going to continue to fight on this issue as we cannot allow 13 million Europeans to be left by the wayside in this way!
The Commission estimates that 80 million people in the EU are at risk of poverty and that, due to the financial and economic crisis and soaring food prices, an increasing number of people are being put at risk of food poverty. The scheme for food distribution to the most deprived persons in the Union, set up in 1987 under the common agricultural policy, currently provides food aid for 13 million people suffering from poverty in 19 Member States and has distribution chains involving some 240 food banks and charities. The scheme has increasingly relied on market purchases as a consequence of the common agricultural policy pursued by the EU, which has led to reduced levels of intervention stocks, the traditional source of supplies for the scheme. The proposal for 2012 includes a sudden reduction in funding from EUR 500 million in 2011 to EUR 113 million in 2012, which will have a major impact on the EU's most vulnerable citizens. I welcome the call to develop a transitional solution for the remaining years of the funding period (2012 and 2013) so as to avoid an immediate and sharp cutback in food aid as a result of the reduction in funding from EUR 500 million to EUR 113 million and ensure that people dependent on food aid do not suffer from food poverty.
The decision by the European Commission to drastically reduce the scheme for food distribution to the most deprived persons in the Union has caused an outcry on the part of charities and, more generally, a feeling of incomprehension amongst the citizens. It is, of course, due to a legal problem, following a decision by the Court of Justice, which left the Commission no alternative. However, for some years now there has been talk of making this a permanent budget. Since the matter is being blocked in the Council, the Commission should have found a solution to prevent the situation from getting this far. By adopting by a very large majority today this resolution on the future of the scheme, we are re-stating our support for this programme which, in our opinion, should retain an annual budget of approximately EUR 500 million, and our support for the Commission in its quest for a solution. It should formulate a resolution on the new legal basis as soon as possible, and should also find a transitional solution to enable the associations on the ground to continue to play a key role in combating poverty and social exclusion.
I voted for the joint motion for a resolution because a sudden reduction in funding for the Commission from EUR 500 million in 2011 to EUR 113 million in 2012, following the judgment of the Court of Justice of the European Union, may be very harmful to the most vulnerable people who are dependent on food aid. This situation could be further worsened by the economic crisis.
I therefore think that a special effort should be asked of the Commission and the Council, at least for the 2012-2013 funding period, and the most appropriate formulas for the future should be studied in the meantime.
I voted in favour of this report, because I agree entirely that suddenly halting the scheme for food distribution that has hitherto been in operation, with another three years until the beginning of the new approved scheme for funding food distribution, is unjustifiable, particularly during the crisis. According to the Commission's data, 43 million people in the EU are in food poverty, while another 80 million people in the EU risk falling into the poverty trap as a result of the economic and financial crisis and rising food prices. The answer to the ever-increasing poverty among people in the EU cannot be to end funding, without providing for any transitional measures. This is precisely why the European Parliament's resolution calls on the Commission and the Council to develop a transitional solution for the remaining years of the funding period (2012 and 2013) so as to avoid an immediate and sharp cutback in food aid as a result of the reduction in funding from EUR 500 million to EUR 113 million and ensure that people dependent on food aid do not suffer from food poverty.
On behalf of the four Danish Social Democrats in the European Parliament (Dan Jørgensen, Christel Schaldemose, Britta Thomsen and Ole Christensen). We abstained from the vote on the motion for a resolution on the scheme for food distribution to the most deprived persons in the Union. The motion for a resolution contains a number of important and sound proposals aimed at helping the most deprived persons in the EU. We recognise that fact and we believe that the basic idea of the programme is in essence an important one. It is important to combat poverty. However, we are unable to vote in favour of the report because we do not believe that such programmes should be financed using agricultural aid. Instead, we believe that programmes like this one should, in the long term, be a national matter, and until then the programme should be financed from the social funds. Nor do we believe that consideration of farmers' income and remuneration should be included in a resolution on the distribution of food to the most deprived persons in the EU. We believe that the programme and the criteria used to classify people as 'deprived' should be evaluated and, where necessary, revised.
I voted to adopt the resolution on the scheme for food distribution to the most deprived persons in the Union because the European Commission estimates that 80 million people in the EU are at risk of poverty and that, due to the financial and economic crisis, the number of people affected by poverty could increase. Indeed, one of the five priorities of the EU 2020 strategy is to reduce poverty and social exclusion in the European Union. This is a vital form of solidarity at a time when conservative policies, national chauvinism and social disparities are depriving our neediest fellow citizens.
I voted in favour of the European Parliament's resolution on the scheme for food distribution to the most deprived persons in the Union, because I am concerned about the future of this programme following the decision by the European Court of Justice which has called into question its funding mechanism. This decision involves a drastic reduction in the programme's budget, reducing it from EUR 500 million per year on average to EUR 113 million for 2012. This is not acceptable insofar as the programme benefits at least 13 million Europeans and supports the work of the vast majority of European charities. I therefore fully support this resolution, which calls on the Commission to find a speedy solution to compensate for the lack of investment in this programme which is crucial to combating poverty in Europe.
I voted in favour of the joint motion for a resolution on the scheme for food distribution to the most deprived persons in the Union, as I believe that terminating this aid programme could have grave consequences for the most deprived citizens of the EU, given that the right to food is a fundamental right.
According to data provided by the Commission, 43 million people in the EU are at risk of food poverty, making aid programmes essential for providing them with a minimum level of subsistence. Because of this, it is hard to understand why, at a time when the crisis is threatening to increase the number of people living in poverty, the Commission is proposing to cut funding for the food aid scheme from EUR 500 million in 2011 to just EUR 113 million in 2012. I am therefore joining with the various political groups urging the Commission to rethink its decision to cut food aid, and draw attention to the fact that such aid is increasingly necessary and important. The need to reduce expenditure cannot justify a lack of social sensitivity, especially when it comes to the poorest and most vulnerable members of our society.
Combating poverty, social exclusion and malnutrition is of vital importance to social cohesion and European integration. It is also one of the five priorities of the EU 2020 strategy. Today there are 79 million people living in poverty and around 30 million undernourished people in the EU. In this context, the EU cannot compromise a scheme which has proven itself to be of vital importance to the poorest people and which ensures that more than 440 000 tonnes of food are distributed to 18 million people. I therefore agree with this resolution, highlighting the worry of the risk of worsening rural poverty and the collapse of rural communities, as well as the importance of a healthy, high-quality diet for children, especially in view of their developmental and educational needs.
This resolution calls on the Commission and the Council to find a way to continue with the food distribution scheme for the most deprived people in 2012 and 2013 (the rest of the current funding period) and also in the new funding period 2014-2020, doing away with the prospect of reducing or eliminating the scheme outright. On top of the transitional solution for 2012 and 2013, in the long term all stakeholders should carefully assess the appropriateness of the food aid scheme, in particular as an element of the common agricultural policy, in the context of the new funding period starting in 2014.
The resolution also refers to the need to modify the regulation on the food aid distribution scheme for the most deprived people, in order to find a solution to the current deadlock on this issue at Council level. It also states that the most appropriate legal basis to govern this issue should be found for the next financial programming period. We voted in favour of this resolution and are pleased with the approval of our proposal, which insists more firmly on the continuation of this scheme, 'maintaining the EUR 500 million annual financial ceiling so as to ensure that people dependent on food aid will not suffer from food poverty'.
Our adoption of a resolution on the scheme for food distribution to the most deprived persons in the Union, which was adopted today by a large majority, undoubtedly sends out a strong and decisive signal. There is no doubt that suddenly halting an existing and functioning aid scheme without prior notice or preparation will have a major impact on the most vulnerable persons in the EU. I believe it is fairer to develop a transitional solution for the remaining two years of the funding period so as to avoid an immediate and sharp cutback in food aid as a result of the reduction in funding from EUR 500 million to EUR 113 million and to ensure that people dependent on food aid do not suffer from food poverty. Later on the appropriateness of the food aid scheme will be carefully assessed, taking into account the common agricultural policy, in the context of the new 2014-2020 funding period.
We welcome the adoption of this resolution and of our proposal which insists more adamantly on the maintenance of this scheme. It calls on the Commission and the Council to find a way of continuing with the food distribution scheme for the most deprived persons in 2012 and 2013 (the remaining years of the current funding period) and also for the funding period 2014-2020, 'maintaining the EUR 500 million annual financial ceiling so as to ensure that people dependent on food aid will not suffer from food poverty'.
On top of the transitional solution for 2012 and 2013, all stakeholders should carefully assess the appropriateness of the food aid scheme, in particular as an element of the common agricultural policy, in the context of the new funding period starting in 2014. Parliament also asks the Commission to propose a modification to the regulation for the most deprived persons scheme in order to find a solution to the current deadlock on this issue at Council level. It also states that the most appropriate legal basis to govern this issue should be found for the next financial programming period.
Approximately 43 million people in the EU are at risk of food poverty, and it is estimated that the economic and financial crisis and soaring food prices are putting increasing numbers of people at risk of food poverty. About 80 million people in EU countries are at risk of poverty, and the number of people affected in this way could increase further due to the financial and economic crisis. The scheme for food distribution to the most deprived persons in the Union, set up in 1987 under the common agricultural policy, currently provides food aid for 13 million people suffering from poverty in 19 Member States and has distribution chains involving 240 food banks and charities. Halting an existing and functioning aid scheme abruptly without prior notice or preparation would undeniably have a major impact on the most vulnerable EU citizens. As the EU intervention stocks have been greatly reduced, we must find a solution to the current deadlock on this issue at Council level, and we must also find the most appropriate legal basis for the next financial programming period. The right to food is a fundamental human right and is achieved only when all people have physical and affordable access at all times to suitable, safe and nutritious food to meet their dietary needs and priorities for an active and healthy life.
in writing. - The European Commission estimates that 43 million people in the European Union are at risk of food poverty. This report calls on the European Commission to reverse a proposal to cut food aid to the most deprived persons living in the EU.
The decision by the European Commission, on 19 June, to cut aid to the most deprived persons from EUR 500 million to EUR 113 million has dropped a bombshell on the charities landscape in Europe. This decision by the Commission, which comes one year after the European Year for Combating Poverty, and against the backdrop of the EU 2020 strategy's objective of reducing poverty and social exclusion, is utterly astonishing. Furthermore, the fact that no mechanism has been introduced to replace it is even more astonishing, especially given that we are in a time of crisis. Consequently, I voted in favour of the joint resolution by the Group of the Greens/European Free Alliance, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, the Group of the European People's Party (Christian Democrats), the Group of the Alliance of Liberals and Democrats for Europe, and the Confederal Group of the European United Left - Nordic Green Left on the scheme for food distribution to the most deprived persons in the Union. Indeed, by means of this resolution, MEPs, independent of their political allegiance, are entreating the Commission and the Council to find a transitional solution to the funding of the scheme for the period 2012-2013, in the event that it is no longer funded by the common agricultural policy.
I abstained from the vote, because programmes for deprived persons have to be implemented in light of the proceedings before the Court of First Instance, as the Commission rightly pointed out in its statement of estimates for the budget year 2012. In its Judgment T-576/08 of 13 April 2011, the Court stated that only the supply of food from intervention stocks will be covered by this programme, not expenditure incurred by buying food supplies on the market. I believe that, as a result of the judgment, Article 2 of Regulation (EC) No 983/2008 cannot be used as a legal basis for food distribution for the needy. The Commission should propose a modification of the regulation for the most deprived persons scheme in order to find a solution to the current deadlock on this issue at Council level. A legal basis should be found for the next financial programming period. I agree that the right to food is a fundamental human right and is achieved when all people, at all times, have physical and economically feasible access to suitable, safe and nutritious food to meet their dietary needs and preferences for an active and healthy life. Poor nutrition has a negative influence on health. High-quality and healthy nutrition is especially important for children and contributes towards satisfying their developmental and educational needs. At the same time, farmers need to be guaranteed a decent and fair income and remuneration for their work. The Commission should address the issue of rural poverty and the collapse of rural communities.
I call upon the Commission and the Council to find a solution to the problem of funding food parcels, since this programme secures access to food for millions of people throughout Europe. Let us bear in mind that, according to information held by the Commission, around 43 million people in the European Union are at risk of food poverty. A significant number of these people rely on food parcels prepared by the European Union. These parcels play an important part in people's lives, enabling both adults and children to be adequately nourished. It is precisely at a time of economic crisis that we should be supporting society's weakest and most vulnerable sector. Around 140 000 people in Latvia have received food parcels this year, but if nothing changes, the funding allocated to food parcels in 2012 will be approximately 10 times smaller than is necessary. We must not allow this to happen, for it would run contrary to European values, adherence to which has brought well-being to a large number of Europeans. One of the five priorities of the Europe 2020 strategy is to reduce poverty and social exclusion. If we are unable to find a solution that preserves funding for this programme, then poverty and the numbers suffering from shortages will increase. We must not allow this to happen.
Around 80 million people in the EU live below the poverty line and 13 million people are supported by food aid programmes. These figures indicate the need for action. It is important that we continue to make these aid programmes available and that all the existing programmes are fully exploited. However, the discussion about the pot from which the funding should come must not be held at the expense of those people who need support. The programmes in the agricultural sector are efficient and have proved their worth. One of the major challenges in future will be to make more food available for more people in the light of the growing world population. We urgently have to find answers to this question and we also need a global master plan for feeding the poor people of the world.
I voted in favour of the resolution on the scheme for food distribution to the most deprived persons in the European Union. Since 1987 the scheme for food distribution to deprived persons has been an essential tool for providing aid to parts of the population in difficulties. The scheme is financed by the European Agricultural Guarantee Fund (EAGF) and involves the voluntary participation of Member States, each of which is assigned an annual budget ceiling by the European Commission based on Eurostat data on poverty. The Commission also compiles a list of products to be taken from public stocks or purchased on the market, within the limits of the allocation assigned. The planned EUR 387 million cut for next year must not hit the 13 million people at risk of poverty who currently receive aid from numerous charities and food banks within the EU. Together we must find a system to make this form of aid secure and constant also in the future as part of the ongoing reforms of social and agricultural aid.
in writing. - I welcome this resolution which stresses that the right to food is a basic and fundamental human right and is achieved when all people, at all times, have physical and economically-feasible access to suitable, safe and nutritious food to meet their dietary needs and preferences for an active and healthy life; points out that poor nutrition has a negative influence on health.
The right to food is a basic human right, and is achieved when all people, at all times, have physical and economic access to food that is suitable, safe in health terms and nutritious, in order to satisfy their dietary needs. In the EU 43 million people are at risk of food poverty and, because of the economic and financial crisis, the figure could rise. We agree with the initiative of the Commission and the United Nations to take a common stand against food insecurity and malnutrition in the world. We believe that the scheme to support the most deprived members of society should be maintained and that the Commission has to identify a legal basis for the existing food scheme or for a new scheme to help the poor. The possibility of increasing the supply of products destined for the scheme must also be taken into consideration, by allowing the purchase of products withdrawn from the market through means other than intervention, such as export returns or private stocks. Finally, we feel that it is necessary that, within the context of structural fund adjustment, the Commission should guarantee that vocational qualifications and academic qualifications should be increasingly promoted, in order to allow more deprived people to participate in the social state through work.
I believe the right to food to be the alienable right of each and every human being. I believe that this right should be guaranteed through a fair economic model, creating the necessary conditions for everyone to satisfy their fundamental needs. However, since the economic model followed in Europe pushes 80 million citizens into poverty, it is essential to guarantee this right by other means, namely through food aid. Reducing food aid from EUR 500 million to EUR 113 million, especially at a time of economic and social crisis, is utterly disgraceful. Many families will be left with no food. It is unacceptable that the European Union saves by cutting off support to the poorest of the poor, thus drastically increasing social inequality. I therefore voted in favour of this motion for a resolution.
The food distribution scheme for the most deprived persons, set up in 1987 under the common agricultural policy, currently provides food aid for 13 million people suffering from poverty in 19 Member States and has distribution chains encompassing some 240 food banks and charities. According to the Commission's own estimates, 43 million people in the European Union are at risk of food poverty, a number set to rise due to the economic and financial crisis and the sharp increase in food prices.
We must therefore try to avoid an immediate and drastic reduction of food aid as a result of the reduction in funding for the programme from EUR 500 million in 2011 to EUR 113 million in 2012. Halting this aid scheme abruptly without prior notice or preparation will have a major impact on the most vulnerable EU citizens. It is therefore necessary to find a way to continue with the food distribution scheme for the most deprived people in 2012 and 2013 (the rest of the current funding period) and also for the new funding period 2014-2020.
2010 was the Year for Combating Poverty. While the decision by the European Court of Justice is legally correct, it cannot be justified in political terms. What we have here is a question of political ethics or moral scandal. To ensure that every human has an adequate and regular supply of food is not only a moral imperative, it is also a fundamental human right. Is there anything more outrageous than to see this basic right flouted, while the modern world, indeed while Europe has the resources to implement it? Opulence and waste are unacceptable at a time when the tragedy of hunger is assuming ever greater proportions. According to recent estimates, 80 million people in the European Union are facing the threat of food poverty.
In a world in which there is an abundance of resources which are poorly distributed, it is up to each and every one of us to combine our efforts and deploy all our talents to make a determined attempt to eliminate food insecurity. Europe has shown that it can be united, determined and call on all its resources in order to support its economy. It must do likewise to support the least privileged. It must find a solution which allows this programme of aid to the most deprived to be placed on a permanent footing.
The right to food is a fundamental human right. However, millions of people in the EU Member States are at risk of food poverty, and therefore the food distribution programme clearly benefits the most deprived persons. Consequently, in the long term, it is very important for all stakeholders to assess carefully the appropriateness of the food aid scheme, in particular as an element of the common agricultural policy, in the context of the new funding period. Furthermore, the Commission and the Council should urgently take the necessary decisions to avoid an immediate and sharp cutback in food aid as a result of the reduction in funding. In the absence of timely decisions, people who are dependent on food aid will suffer from food poverty. I believe that the Commission should initiate draft legislation on adequate minimum income schemes and contributory replacement income schemes providing income support of at least 60% of the median equivalised income of the national population.
I voted in favour of this resolution. I would like to highlight the concern for farmers, who need to be sure of obtaining a decent, fair income and remuneration for their work. In fact, farmers in many regions are struggling financially and thus it is necessary for the Commission to tackle the issue of rural poverty and the collapse of rural communities. I also believe that increasing food security, creating sustainable systems of production and supply and minimising food waste remain crucial in the long run.
The fact that millions of people in Europe today live in, or risk falling into, poverty is clearly a disgrace and a challenge to all of us. Even though the responsibility for the social safety nets primarily lies with the individual Member States, coordinated efforts and common EU resources can help to combat poverty. However, we do not believe that European food programmes, irrespective of the legal basis on which they rest, are the right way to deal with this problem. Poverty in Europe is better combated by means of genuine investments in training, employment and growth. In order to make this clear, we have chosen to abstain in the final vote on this motion for a resolution.
Almost one person in 10 (43 million) is facing the threat of food poverty in Europe, according to estimates by the European Commission. Europe comes to their assistance through the scheme for food distribution to the most deprived persons in the Union, and I attach a great deal of importance to this facility. Following a judgment by the European Court of Justice stipulating that only the provision of food from intervention stocks is covered by this programme, and not expenditure on foodstuffs on the market, the Commission is planning to cut funding drastically: it is set to fall from EUR 500 million in 2011 to EUR 113 million in 2012. I find it inconceivable that the scheme for food distribution to the most deprived persons in the Union should suffer a swingeing cut in its funding, particularly as this is due to a legal technicality. I hope that a solution can be found as soon as possible, and I obviously give my support to this resolution, which calls for a solution to be found, whatever legal structure is necessary to achieve this.
In recent days I have received messages of distress from many banks which are on the brink of bankruptcy. Yet these banks do not speculate, they do not make money and they do not invest in wars. These banks, food banks, help 13 million people simply to be able to eat.
It would be absurd - and indeed it already is - if the EU were able to mobilise rapidly to save banks and financiers, and yet we could not guarantee the continuation of a basic survival programme. It is outrageous and unacceptable and we, as parliamentarians, cannot allow it to happen. I hope that during this Polish Presidency which has just begun, a new regulation is introduced to establish a new, more stable food distribution programme which is not exclusively subject to available agricultural surpluses and which can continue to provide support, from the EU, to those people who need it most.
I voted in favour of the motion for a resolution on the scheme for food distribution to the most deprived persons in the Union, because it stresses how important it is to provide aid at European level to the most vulnerable and deprived members of society, especially in light of the current economic, financial and social crisis. At the same time, it reminds us that one of the five priorities of the EU 2020 strategy is to reduce poverty and social exclusion in the European Union, stressing that an integrated policy is needed to combat poverty which links decent incomes and working and living conditions and access to all fundamental rights: political, economic, social and cultural.
I voted in favour of the joint resolution on the scheme for food distribution to the most deprived persons in the Union in order to ensure the continuation of this programme, which is of particular value to French charitable associations and which is under threat due to legal uncertainties. With this vote, I call on the European Commission and the Council to maintain this distribution scheme for the final two years of the current funding period (2012 and 2013) and for the forthcoming funding period (2014-2020). This scheme must also be placed on a legal footing that cannot be challenged by the European Court of Justice and it must retain its annual ceiling of EUR 500 million, so as to ensure that people dependent on food aid will not suffer from food poverty in Europe.
Yesterday, the European Parliament voted on the joint motion for a resolution on the scheme for food distribution to the most deprived persons in the Union. The resolution deals with the gradual decrease in aid down to the recently established budget level, which I have nothing against as such. The reasons why I voted against the resolution as a whole are instead paragraphs 7 and 10, which I find problematic. Paragraph 7 gives an erroneous description of the right to food, which is serious because it risks undermining the legal value of human rights, which in the long term may have far-reaching negative consequences for people right around the world. Paragraph 10 stresses that European farmers need to be guaranteed a certain level of income. To guarantee a minimum wage for self-employed people - which is of course what farmers are - in any sector is neither reasonable nor politically desirable.
in writing. - I would like to express my deepest satisfaction at the approval of this resolution. Ever since the crisis began, the poorest sections of our society have had major and ever-increasing difficulties. Now they need all the help that our institutions can provide, and this is why I have voted in favour of this resolution calling for a transition phase for the fund to ensure that very necessary organisations have enough money to continue trying to find a way out of the crisis, particularly in 2012 and 2013. I would also like to welcome the continuation of the successful relationship between the CAP and the fight against poverty and malnutrition in the Union.
Thirteen million people currently depend on food aid provided by the European Union within the framework of the common agricultural policy (CAP).
The Court of Justice of the European Union has found that this aid cannot be provided from the budget of the CAP. The Commission, following this decision, rushed to propose for 2012 a drastic cut in the funding for food aid, from EUR 500 million to EUR 113 million in 2012.
This decision is unacceptable at a time when austerity policies are having the effect of increasing poverty.
The European Parliament, in general, has come out against this drastic cut. It has stressed the consequences of brutally bringing to an end in this way a scheme of food aid for the most vulnerable citizens in the European Union, and has called for a rapid amendment of the regulations governing the scheme for food distribution to the most deprived persons as a way out of this legal impasse.
I particularly welcome the adoption of the amendment by my group, the Confederal Group of the European United Left - Nordic Green Left, calling for the sum of EUR 500 million to be maintained for food aid to deprived persons.
I am in favour of this motion insofar as it proposes to enter into dialogue with the Council, aiming to explore the possibility of reaching an agreement on a lasting, transparent mathematical formula for the distribution of seats in Parliament in accordance with the criteria established by the Treaties and taking into consideration the principles of pluralism between political parties and solidarity among Member States. It calls upon the Commission to present a proposal for a regulation to improve the degree of harmonisation and comparability of population data provided by the Member States. It is important to highlight that it is crucial for the legitimacy of the EU that the composition of Parliament reflects the diversity of the peoples of Europe.
I believe that a single European electoral system is a good idea, but unfortunately it is too far ahead of the political and social reality. It is clear that there is currently no such thing as a European political nation which could unify to express its will in European elections, and the European political parties more closely resemble discussion forums than close-knit organisations attempting to obtain political power. In this context, the decision to elect 25 new MEPs looks like a measure artificially imposed not from below, on the basis of voters' needs and wishes, but in line with the wishes of the Eurofederalist group, which is attempting to move the EU towards a federal state with a single political and electoral system whatever the cost. In many respects, the adopted decision stops halfway. It does not guarantee that all the Member States will be represented among the 25 pan-European MEPs, and indeed the number of Member States is greater than 25. This is instead a symbolic gesture, but such symbolic gestures have traditionally played an important role in connecting citizens to the EU, and I therefore find it surprising that the authors of the motion for a resolution have downplayed this aspect so incomprehensibly. Voters from the smaller Member States in particular will quite rightly feel that their vote counts for little.
I voted in favour of the report on a proposal for a modification of the Act concerning the election of the Members of the European Parliament, as it presents proposals that should help to strengthen the participation of the European public in elections for the European Parliament, namely the creation of a single pan-European constituency that will elect 25 Members to the next Parliament in 2014, thus reflecting the modification introduced by the Treaty of Lisbon, which establishes that Members of the European Parliament are now 'representatives of the Union's citizens'.
Given that the constitution of an institution fundamental to the European democratic system and the representation of the European public in Parliament is at stake, I believe that it is necessary to broaden and develop the discussion of this topic. This is an issue where the debate on different points of view and reform proposals can and should be open, so as to ensure that the desires of the people are expressed. Included in this discussion are proposals that substantially modify the content of the Treaty of Lisbon, as is the case with creating European lists of candidates and increasing the number of Members of Parliament. I am therefore voting in favour of the rapporteur's request to postpone the present report.
We agree with the postponement of the vote on this report, which is clearly divorced from the reality of the European Union and the time in which we are living. As we stated in plenary, we disagree with the proposal of having 25 additional Members who would be elected by a single constituency made up of the entire territory of the European Union, especially favouring larger countries and ignoring the fact that there are currently 27 Member States, whose people have the right to elect as Members people whom they know and who are in regular contact with them.
Secondly, it is inadmissible that, once again, an attack be made on the right of the representatives of the smaller and medium-sized Member States, reducing their chances of direct representation, which will end up further distancing elected representatives from the ordinary voters, weakening democracy and contributing to an increase in abstention in the elections for Parliament.
A European Parliament directly elected by universal suffrage is a key element in the constitutional order of the European Union. During the long negotiations on treaty revision, the EU made substantial progress in establishing the basic conditions for uniform elections to the European Parliament, despite the absence of a single electoral law. Several of the problems encountered by previous rapporteurs concerning this issue have been dealt with satisfactorily. There is another category of issues that might have appeared problematic at the start of the exercise to introduce direct elections, but, with the benefit of experience, this is no longer the case. These include the eligibility of independent candidates and control of election expenses. Parliament's importance and powers have grown substantially since 1979. The Treaty of Lisbon, which has at last entered into force, has made MEPs much more powerful. In this respect, Parliament both needs and deserves an electoral system and an internal organisation which are commensurate with its new duties. There is clearly still a significant number of important questions of electoral procedure which, if addressed effectively, would make future elections to Parliament more uniform than they have been in the past, and should bring benefits in terms of cohesion, legitimacy, efficiency and pluralism. It may well be that the time has come to look more seriously at developing a mathematical formula for the distribution of seats which will be durable, transparent and politically impartial.
in writing. - I voted to send this report back to committee in order to allow more time to find a consensus.
I voted in favour of referring the report back to the committee responsible, as I believe that we are dealing with a subject for which a broader consensus is imperative.
in writing. - Due to the insecurity of the majorities on the report Mr Duff has asked for a referral back to committee. We have supported his proposal.
I agree with this report and its criticism that, since the abolition of the corresponding budget line in the general budget of the EU in 2007, the European Union has had no flexible, transnational instrument that coherently corresponds to the priorities of the fight against mines. The EU's general financial contribution to actions to combat mines has also decreased in quantitative terms. As a result, the report urges the EU to adopt a more specialised approach, with a budget line which is under the supervision of a competent directorate.
in writing. - I voted in favour of this report because I value its aim to find a synergy between the various dimensions of mine action, with a special focus on humanitarian and development aspects. This report condemns the fact that, since the elimination of the EU's dedicated budget line in 2007, the EU has not had an instrument able to respond coherently to mine action priorities. It is essential to restore a more dedicated approach by establishing a budget line managed by one lead directorate. The Commission, moreover, should take into account the specific needs of individual countries and acknowledges that in some areas of the world the existence of landmines has become a structural issue. I would like to underline that efforts should be concentrated on sustaining the development of greater local capacity, meant as training for local personnel on a structured and professional basis, and use of military units, specifically trained for humanitarian demining in post conflict situations.
I voted in favour, as we must put a stop to the many atrocious experiences that have cost so many human lives. I welcome the inclusion of an increasing number of countries. However, I would like to express my concern, as China and Russia continue to have the largest arsenals of anti-personnel mines: 100 million and 24.5 million respectively.
I therefore consider it a positive move to include the issue of the destruction of anti-personnel mines in negotiations with these countries. It is, however, necessary to take into account the victims who are scarred for life, and the need for greater involvement with and support for aid programmes for these groups of people.
The ban on anti-personnel landmines (APL) is an urgent political, moral and human commitment. This is why I voted in favour of this report. Furthermore, in view of the fact that denouncing human rights breaches committed by authoritarian regimes in Asia has always been a priority in my political activity, I fully endorse the appeal in the report for the EU to put pressure on China and Russia, which currently hold the largest stockpiles of APL, to urge them to take steps to destroy these stockpiles. I have therefore voted wholeheartedly in favour.
The conflict between the Libyan rebels and the government forces offers yet more proof of the criminal nature of anti-personnel landmines. The worst thing is that once the fighting is over, these mines will, for many years, continue to endanger the civilian population and children in particular. Libya is one of the 37 countries that have not signed up to the 1997 Ottawa Convention. A total of 156 countries are signatories to this Convention, which prohibits the use, production, stockpiling and sale of anti-personnel landmines.
This report, which I fully support, calls in particular on the European Union to significantly increase the proportion of its funding available for victim assistance, but not at the expense of funding for mine clearance. There is also, of course, the need for the problem to be resolved structurally. We should pay particular attention to those countries that experience difficulties in resolving on their own the challenges posed by mine clearance. The main objective is to provide mine clearance in an ever-increasing number of regions, in order to promote economic development and improve the living conditions of civilians who have already suffered too much.
In 1999 the estimated number of victims of anti-personnel landmines was 18 000. By 2009 the number had fallen to approximately 4 000, 70% of whom were civilians and one third children. This therefore continues to be a serious situation to which the international community cannot remain indifferent, especially when certain states continue to use anti-personnel landmines, as in the cases of Burma and Libya. According to information from the international community, in spite of all the efforts made, there are still more than 90 countries affected by anti-personnel landmines, Afghanistan, Colombia, Pakistan, Burma, Cambodia and Laos being the worst affected. The process of demining must be continued. The action of our US allies has been fundamental to this process, whether through funding demining or supporting victim support programmes. Every effort must be made so that governments stop using anti-personnel landmines and accede to the Convention on the Prohibition of Anti-Personnel Mines.
In the context of defending the right to life and promoting peace, the struggle to eradicate mines and anti-personnel explosives should be a priority for EU foreign policy. In spite of much positive progress, we all recognise that there is still much work to be done. This is a problem which affects victims mainly in countries with a great deal of social and economic tension. Because of the specific nature of these kinds of widespread weapons, and because the techniques and the technologies for detecting explosives have not advanced significantly, financial support for this cause must continue. Efforts to use the available resources to combat mines more efficiently must also continue, principally regarding the recognition, detection, marking and removal of anti-personnel landmines and other explosive remnants of war, such as abandoned ordnance, unexploded ordnance, cluster munition remnants and improvised explosive devices. I also support this report in its call for all countries to sign and comply with the Ottawa Convention on the Prohibition of the Use, Stockpiling, Production and Transfer of Anti-Personnel Mines and on their Destruction.
The Ottawa Convention of 3 December 1997 on the Prohibition of the Use, Stockpiling, Production and Transfer of Anti-Personnel Mines and on their Destruction, which came into force on 1 March 1999, has been signed and ratified by 156 countries, among them 25 EU Member States. In spite of the efforts made in the fight against anti-personnel mines, there are still 37 countries which have not done this, including two from the EU, and we support the call for them to do so.
Moreover, as the report emphasises, it is necessary to 'find synergy between the various dimensions of mine action, with special regard to humanitarian and development aspects, also by increasing local ownership of and participation in related projects, in order to better respond to the needs of the people directly affected'. However, we cannot forget that as this weapon is cheaper it has mostly been used by those who cannot afford weapons of mass destruction, which use more sophisticated technologies. Above all, it is therefore essential to fight for social justice and put our faith in the peaceful resolution of conflict to avoid further wars, no matter which weapons are used.
The European Union is actively engaged in mine action, especially since its Joint Action of 1995, and is committed to the goal of a total ban on and the elimination of anti-personnel landmines worldwide. It is a leading supporter of and contributor to mine action, which is among its priorities in the area of human rights and humanitarian and development aid. Mine action includes the surveying, detection, marking and clearance of anti-personnel landmines and other explosive remnants of war - including abandoned ordnance, unexploded ordnance, cluster munition remnants and improvised explosive devices. It also includes mine risk education, victim assistance, stockpile destruction and advocacy aimed at promoting the universalisation of relevant international conventions and treaties in order to put an end to the production, use of and trade in mines. In addition to inflicting loss of human life, especially among civilian populations, mines represent a serious obstacle to post-conflict reconstruction in afflicted countries, and may serve as raw material for the production of improvised explosive devices. It is pleasing to note that 156 countries, including 25 EU Member States, have signed and ratified the Mine Ban Treaty.
The clearance of anti-personnel landmines and other unexploded and abandoned ordnance is a necessary act of humanity given the pain that such evil ordnance inflicts. The report aims to ensure greater involvement of the countries receiving financial assistance. I voted in favour of the report.
in writing. - I fully support this report on mine action. The Mine Ban Treaty and the Convention on Cluster Munitions are key components of international law in this respect.
I welcomed this document, because most armed forces have ceased using anti-personnel landmines (APL), but various armed non-state actors continue to use them, along with victim-activated improvised explosive devices (IED). More than 90 countries are still affected to some degree by APL and other explosive remnants of war (ERW), but the most seriously afflicted are Afghanistan, Colombia, Pakistan, Myanmar, Cambodia and Laos. The European Parliament welcomes the fact that 156 countries have now signed and ratified the Mine Ban Treaty, including 25 EU Member States, but regrets that some 37 countries have yet to sign the Treaty, and therefore urges all non-party states to accede to the Mine Ban Treaty and the Convention on Cluster Munitions. I agree that the international community should focus its attention on those countries least able to help themselves and on mine clearance and assistance for victims, and that the aim should be to move more rapidly to a situation where countries can be declared free of mine threat to life, and economic development.
in writing. - I voted for this resolution which applauds the progress that has been made in mine action over the past decade but emphasises that efforts need to be refocused and intensified if the APL threat is to be eliminated within a finite period.
In some countries the existence of mines has become a structural issue that continues to claim numerous victims, mainly civilians. Therefore the battle against mines should be a mandatory element of national strategies in countries where in particular anti-personnel landmines (APL) and/or stockpiles of such ordnance are notoriously present. Even though advances have been made in mine detection technology and techniques, rapid, reliable, cost-effective solutions remain elusive. Therefore we believe that it is necessary to promote the universalisation and implementation of the Mine Ban Treaty and the Convention on Cluster Munitions, urging all countries that have yet to accede to do so. We believe that there should be greater involvement of the affected countries, and we remind those countries of their responsibilities. We stress the need to find synergy between the various dimensions of mine action, with special regard to humanitarian and development aspects. Finally, we believe that funding is necessary for research into detection and survey techniques and technologies, in order to guarantee greater assistance to victims, the aim being a world finally free of the APL threat to life, livelihood and economic development.
Mine laying is one of the most horrific forms of warfare. It primarily affects the civilian population, who have to bear the health-related and the human costs. In addition, whole areas of land are laid waste and made unusable for years to come. This report calls on the Commission to provide more funding for victims and to make more progress in mine detection and in monitoring methods. These calls are made on humanitarian grounds and, for this reason, I have voted in favour of the report.
I voted in favour of this resolution on progress on mine action, because mines continue to pose a threat to human life and countries' economic development. Attention should be drawn to the fact that anti-personnel landmines are used by various armed non-state actors and they cause major tragedies and kill many people. It is therefore necessary to enhance and step up our efforts to ensure that the threat from anti-personnel landmines is eliminated within the period specified. Furthermore, we must make constant progress in mine detection and survey techniques. The international community should focus its attention on those countries least able to help themselves and on mine clearance and assistance for victims. At the same time, donors must provide funding with more effective targeting, monitoring and evaluation.
I voted in favour of the report on progress on mine action. It is inconceivable that, in 2011, we are still talking about mines and young people losing their lives for no reason. In 2009, the number of deaths from mines was cut to less than 4 000 (compared with 18 000 in 1999); however, despite the reduction in the number of victims, it is still unacceptable and should be reduced to the minimum. Survey, detection and clearance of mines is an issue of the utmost importance and priority and should be resolved immediately, so that we do not have to keep talking about such a waste of human life.
It is undeniable that there is widespread support for achieving the goal of the total prohibition and removal of anti-personnel landmines at a global level. I welcome the progress made throughout the last decade in the struggle against landmines. I nonetheless share the express concern that the efforts put into achieving this goal need to be reoriented and intensified to put an end to the threat represented by anti-personnel mines within a specific timeframe. I voted in favour of this resolution for all these reasons.
Although 156 countries have now signed the Ottawa Convention on the prohibition of the use of mines, some 37 countries have still not signed.
Europe should therefore urge those states to sign and ratify the convention. I share the opinion expressed by the rapporteur, Mr Van Orden, which underlines the consequences of the use of mines, both from a humanitarian and from an economic point of view, because in addition to the grief and the mutilation of victims, mines stop vast swathes of land being used for human activities.
Today during the plenary session in Strasbourg we voted on the report on Progress on Mine Action. Mr Van Orden's report aims to clarify the present situation on the production, use and number of victims of anti-personnel mines and the efforts made to help the countries that have signed the Ottawa Convention. In addition it examines the consistency of the actions undertaken and underlines the necessary steps for improving the EU approach to mine action and focuses on EU efforts in the most important areas at a time when resources are scarce. Finally, it asks for restoration of the budget line for mine action, which was eliminated in 2007.
in writing. - In favour. The European Parliament: 1. applauds the progress that has been made in mine action over the past decade but emphasises that efforts need to be refocused and intensified if the APL threat is to be eliminated within a finite period; 2. strongly welcomes the fact that 156 countries have now signed and ratified the Mine Ban Treaty, including 25 EU Member States, but regrets that some 37 countries have still not signed; urges all non-party states to accede to the Mine Ban Treaty and the Convention on Cluster Munitions; urges, in particular, those EU Member States that have yet to accede to the Treaty to do so and encourages greater synergy between the various international instruments; 3. strongly welcomes the fact that 56 countries have now joined the Convention on Cluster Munitions, including 15 EU Member States; welcomes, also, the adoption of the 2010 Vientiane Declaration and its action plan; calls on the EU and its Member States to promote the universalisation and implementation of both the MBT and the CCM.
I voted in favour of this report because, despite the progress that has been made in mine action over the past decade, efforts need to be intensified if the threat is to be eliminated. To date 156 countries, including 25 EU Member States, have signed and ratified the Mine Ban Treaty and a great deal of pressure is being put on those that have yet to accede to the Treaty to do so. Another aspect on which there is still much to be done is the destruction of stockpiles of such ordnance, particularly the stockpiles in China and Russia, which currently have 100 million and 24.5 million anti-personnel mines respectively.
I am in favour of this report, which tackles the issue of mine action, specifying that this term includes the detection and clearance of anti-personnel mines and explosive ordnance.
The presence of mines is not only a humanitarian problem, but also an economic one, as land on which they are installed cannot be used. The report focuses in particular on prevention and education, especially for children, and on how to avoid and reduce the risks of mines exploding. Because of their age, children are less aware of the risks they run when playing on or crossing mined land. It is not acceptable that every year thousands of young innocents should die or be maimed by the explosion of unexploded bombs or mines scattered on battlefields.
I voted in favour of the Van Orden report, because the EU is actively involved in action against mines, especially since its Joint Action was approved in 1995, and is dedicated to the objective of a universal ban and the elimination of anti-personnel landmines throughout the world, bearing in mind that the EU is the leading supporter and funder of action against mines, which is one of its priorities in the fields of human rights and humanitarian and development aid.
The European Parliament has adopted a position on the progress made in combating anti-personnel landmines.
Parliament strongly encourages all states that are not signatories to the Mine Ban Treaty or the Convention on Cluster Munitions to sign up to them, in particular those Member States of the European Union that have not already done so.
Internationally, the report by the European Parliament encourages the US to sign up, particularly insofar as the US has already taken a number of measures in this area. Parliament also calls on Russia to sign the Treaty.
I voted for this report, for despite the fact that this vote has no binding force, this type of reminder is never without its uses, especially in the field of international law.
I voted in favour of the report by Mr Van Orden on the sad problem of anti-personnel mines.
The report provides detailed information about the production, use and number of victims caused every day by anti-personnel mines and underlines the effectiveness of action against mines taken in recent years. Particularly important, in my view, is the call for the efforts of the EU to be focused on the most important problems, given the current crisis and lack of available resources.